t c no united_states tax_court norwest corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date between and n a bank_holding_company whose affiliates provide banking and other financial services developed or modified previously developed software for the internal management and administration of its businesses internal use software n seeks tax_credits for increasing research activities pursuant to sec_41 i r c with respect to expenditures associated with the development of its internal use software the parties selected of internal use software activities to serve as representative or sample activities to determine whether all or part of the activities constituted qualified_research for purposes of the tax_credit these cases are consolidated for trial briefing and opinion solely with respect to the issue of whether petitioner's activities constitute qualified_research pursuant to sec_41 i r c the research_and_experimentation_credit or r e credit sec_41 i r c sets forth four tests for qualified_research the expenditures must qualify as expenses under sec_174 i r c the taxpayer must discover information which is technological in nature the taxpayer must discover information the application of which is intended to be useful in the development of a new or improved business_component and substantially_all of the research activities must constitute elements of a process_of_experimentation in the conference_report accompanying the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 h conf rept vol ii at ii-73 through ii-74 1986_3_cb_1 congress set forth three additional tests for qualified_research under sec_41 i r c for the development of internal use software the software must be innovative the software development must involve significant economic risk and the software must not be commercially available the parties agree that in order for the representative internal use software activities to constitute qualified_research for purposes of the tax_credit all seven tests must be satisfied held the three additional tests for qualified_research in the development of internal use software enunciated in the conference_report accompanying the tra require a higher threshold of technological advancement and functional improvement than is necessary in other fields of research held further one of the eight representative internal use software activities the development of the strategic banking system's sbs customer module satisfies all seven tests and constitutes qualified_research pursuant to sec_41 i r c sbs was a concerted effort at advancing the state of technology in the field of computer science and pushed existing technology to new heights held further n failed to establish that the remaining seven representative internal use software activities constitute qualified_research mark a hager albert g lauber julie w davis carl s kravitz james sottile iv john r kalligher and matthew w frank for petitioner barry j laterman paul colleran michael goldbas tyrone j montague and bruce g warner for respondent contents page findings_of_fact background software development methodology a phase request b phase project initiation c phase definition d phase logical design e phase physical design f phase development g phase testing h phase implementation i phase postimplementation j application of the software development methodology the eight sample internal use software development activities a strategic banking system b_trust tu c success d general ledger e money transfer f cyborg payroll g trust payment h debit card opinion sec_41 internal use software the seven tests a the sec_174 test b the discovery test c the business_component test d the process_of_experimentation test e the innovativeness test f the significant economic risk test g the commercial availability test summary of internal use software requirements under the seven tests united stationers inc v united_states the experts a petitioner's expert--dr drew mcdermott b respondent's experts i dr randall davis ii the tower group analysis of the eight sample activities a strategic banking system b_trust tu c success d general ledger e money transfer f cyborg payroll g trust payment h debit card conclusion jacobs judge by separate notices of deficiency respondent determined the following deficiencies in petitioner's federal income taxes docket no year deficiency dollar_figure big_number big_number big_number big_number big_number big_number respondent also determined additional interest under sec_6621 c for and following the filing of petitions contesting respondent's determinations petitioner engaged coopers lybrand llp coopers lybrand to ascertain whether it was entitled to credits for increasing research activities pursuant to sec_41 the research_and_experimentation_credit or r e credit between and with respect to certain internal use software development activities coopers lybrand concluded that of internal use software development activities petitioner engaged in qualified for the r e credit on the basis of the coopers lybrand study petitioner sought and was permitted to amend its petitions to claim the r e credit for through subsequently petitioner again sought and was permitted to amend its petitions in order to carry back the r e credit from unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner did not claim the r e credit on any of its u s_corporation income_tax returns for through the engagement of coopers lybrand in date followed the department of the treasury's issuance of proposed_regulations that further defined research_and_experimental_expenditures under sec_174 see sec_1_174-2 proposed income_tax regs fed reg date and to and to increase the r e credit for through for purposes of trial briefing and opinion the parties have selected of the internal use software development activities to serve as representative or sample activities to determine the outcome of the other the parties agree that dollar_figure of the dollar_figure in expenditures claimed by petitioner as associated with the eight internal use software development activities have been substantiated in addition the parties agree that the remaining activities are deemed substantiated in the same ratio percent as the sample activities the parties further agree that if we determine that any of the sample activities qualify for the r e credit the remaining activities will be deemed qualified for the credit according to an agreed-upon formula the sole issue we must decide herein is whether norwest corporation subsidiaries petitioner or norwest is entitled to the r e credit with respect to any or all of the eight sample internal use software development activities conducted between and resolution of this issue requires us to interpret and apply the four statutory requirements for the credit provided in sec_41 and the three additional requirements provided by congress in the conference_report accompanying the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 specifically relating to internal use software development activities h conf rept vol ii at ii-73 through ii-74 1986_3_cb_1 and as adopted by the department of the treasury in its proposed_regulations sec_1_41-4 proposed income_tax regs fed reg date findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference norwest corporation a delaware corporation is the common parent of an affiliated_group_of_corporations that timely filed consolidated u s_corporation income_tax returns forms for the years in issue it is a bank_holding_company whose affiliates provide banking and other financial services at the time the petitions were filed norwest corporation had its principal_place_of_business in minneapolis minnesota background during the years in issue petitioner engaged in numerous projects involving the development of internal use software--that is software developed solely for petitioner's internal business and management purposes most of these projects were managed and executed by norwest technical services inc nts or norwest technical services a wholly owned subsidiary of norwest corporation which employed between and technical personnel such as computer programmers nts occasionally sought the assistance of outside consultants and contractors to provide technical support for its projects all of the eight sample activities at issue in this case involve software applications software enables a computer to perform specific functions by providing instructions to the computer in the form of source code the source code is written in a programming language often according to an architectural design which commands the computer to perform the specific tasks a compilation of programs or tasks necessary to operate the software often is referred to as a system the source code is then converted through the use of a compiler into executable code that is readable by the computer software development methodology to maintain discipline structure and standardization in the software development process norwest technical services created a formalized approach known as the software development methodology sometimes referred to as sdm sdm was developed to prevent the need to reinvent the wheel by providing managers with a documented process in developing software the result was that sdm norwest technical services inc was formerly known as norwest information services inc improved controls and managed risks sdm was applied in developing new software by norwest personnel and in modifying software purchased from vendors the sdm procedures were applied to each project activity with the exception of small maintenance projects that were grouped together for purposes of sdm sdm involved the following nine phases which permitted an incremental approach to funding and development a phase request in the request phase those seeking the development or modification of the software evaluate the feasibility cost benefits and risks associated with the project during this phase the business problem to be solved is described and potential business and technical solutions are discussed b phase project initiation in the project initiation phase expectations regarding project scope deliverables approach costs and schedules are agreed upon documented and approved determinations are made with respect to the skills required to complete the project and a project team is assembled additionally resource commitments are made for future phases during this phase a project risk assessment form is completed this form is used to evaluate the risk associated with completing a project and is intended to help the project manager determine the kinds of structure and controls that are necessary to ensure project success the form does not measure the project's technical risk rather the form is focused on process risk that is whether the experience and skills of the project team will allow completion of the project within the project's parameters as they have been determined including time and cost c phase definition in the definition phase the business requirements and needs are analyzed and prioritized additionally the project's impact on business and technical functions is reviewed d phase logical design in the logical design phase the design how it will be done of the business solution is completed on the basis of the requirements what needs to be done set forth in the definition phase the logical design phase performs a so-called external view of the project that is examining the project from a business person's perspective to determine whether the needs of the business can be met before the development of the technical solution because the design of the business solution will often constrain the technical solution also in this phase consideration is given to whether the necessary software can be purchased finally an investment decision is made and the cost benefit analysis previously performed in the request phase is verified e phase physical design in the physical design phase which is sometimes referred to as the technical design phase the technical solution to the business problem described in the logical design phase is determined the technical approach to building the system requires consideration of the interfaces that is how the software operates in conjunction with other applications or systems during this phase the tools for building the system are described as well as the nature of the interfaces between the software and other systems the estimates of volume that requires processing and the timeframe for processing f phase development in the development phase physical system components are constructed documented and verified during this phase the programmers write the source code that will allow the computer to perform the required tasks and initial plans are made for testing the software g phase testing in the testing phase the technical development portion of the project is completed during this phase i unit testing is performed to determine whether the individual components of a system are technically ready for production ii integrated systems testing is performed to determine whether all components of a system can operate together and iii acceptance testing is performed to determine whether the business user's requirements have been satisfied further during this phase the programmers correct errors in the coding process known as debugging as well as in the design process typically the testing known as regression testing is performed on prerecorded data the use of prerecorded data is important because the testers have known solutions and outcomes against which the software can be tested and new methods capabilities and functions can be tested without risk to real production data h phase implementation in the implementation phase the software is placed into production also known as going live usually in a gradual process during this phase the software application is used on actual data by the end users those who will be using the software product it is also during this phase that the end users are trained in the use of the software i phase postimplementation in the postimplementation phase the software is maintained through continuous debugging updating and enhancing to meet new business needs j application of the software development methodology the development of software applications does not end with any particular phase of the software development methodology the process is often iterative in that unanticipated problems are discovered in one phase that require the developers to return to a prior phase for example during the testing phase the developers may learn that the software is not sufficiently scalable that is that it cannot handle variances in the volume of data to be processed in such a case the project may be returned to the physical design or development phase to reconsider the technical approach or the source code used and after modifications resume the testing phase this iterative process continues until either the software is operational to the satisfaction of those involved or the project is abandoned because of either technical or business constraints throughout the sdm process some form of technical risk the risk that the project will not succeed for technical reasons is present even after the software is placed into production the risk of failure exists throughout a project because problems that arise because of volume or scale cannot be resolved until the implementation phase norwest did not maintain any formal documented method of reporting this technical risk the eight sample internal use software development activities during the mid-1980's norwest made a concerted effort to expand its banking and financial services business between and norwest's assets grew from approximately dollar_figure billion to more than dollar_figure billion and by norwest's assets further grew to over dollar_figure billion given the anticipated growth of norwest's business that was forecast in norwest technical services was assigned the task of determining the necessary data processing support structure and technology to handle this expansion the eight sample activities and the substantiated expenses_incurred by norwest with respect to each activity for the years in issue are as follows the testing of software for volume or scalability cannot be completed before the implementation phase because of the cost required to replicate a full production environment in petitioner expected that most states would liberalize their branch banking restrictions and permit more interstate banking services activity total1 strategic banking system 2dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure trust tu big_number big_number big_number big_number big_number big_number big_number success --- --- big_number big_number big_number big_number big_number general ledger money transfer cyborg payroll trust payment big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- big_number debit card --- --- big_number big_number --- --- big_number the total expenses for the eight activities equals dollar_figure the dollar_figure discrepancy for the total amount the parties agreed in their stipulation was substantiated is unexplained paid to electronic data systems corp the expenses_incurred on the strategic banking system project for were contract expenses a strategic banking system strategic banking system sbs was a large7 joint effort by three entities to develop an integrated banking system in which a number of software applications would operate together electronic data systems corp eds of dallas texas and bank one columbus n a bank one of columbus ohio began the sbs project on date the purpose of the sbs project was to develop a software system in which all information regarding the bank's financial products centered around the customer the customer by the three entities involved in developing sbs had incurred approximately dollar_figure million in expenses and written million lines of code bank one columbus n a is an affiliate of banc one corp module rather than a particular account before the development of sbs information relating to individual bank accounts or other financial products was not linked but rather was maintained in separate systems thus when information about one account was retrieved on a computer the user would have no way of obtaining information about other accounts owned or maintained by the customer or a related customer the sbs project sought to change that situation by integrating all account software systems around the customer the customer module which would contain basic information about the customer eg name address social_security_number and demographics would be integrated with deposit and loan or credit modules so that information relating to customer deposit and loan accounts could be readily accessed and retrieved because of concerns that sbs was becoming specific solely to bank one's needs in late norwest was asked and agreed to join in the development of sbs to provide more of an industry perspective in exchange for sharing in the development costs of sbs norwest received a perpetual license to use the system norwest paid a base development charge of approximately dollar_figure million to bank one although the participant agreement between norwest and bank one required a dollar_figure million payment in exchange for a percentage of the royalties to be paid to bank one by electronic data systems corp eds further norwest paid dollar_figure to eds in exchange for a perpetual license to use sbs continued before joining the sbs development project norwest considered other alternatives in this regard norwest examined commercially available software in the market considering the products' functionality economic benefit scalability and applicability to interstate banking activities in particular norwest focused on a software product offered by hogan systems inc hogan norwest ultimately rejected the hogan product because it did not meet norwest's volume and economic benefit criteria norwest also considered building its own system it abandoned this idea however believing that the opportunity to enter into a development project with eds and bank one would enable it to achieve its goal and limit its risk accordingly on date norwest entered into a participant agreement10 with bank one and a separate participant license agreement with eds sec_3_2 of the participant agreement between bank one and norwest provided for norwest's role in the development of sbs in connection with the development of the financial system by eds as contemplated under the eds-bank one participation_agreement norwest will on a timely basis continued as part of a separate license agreement norwest paid eds dollar_figure million to use the software in connection with services provided to nonaffiliated financial institutions under the participant and license agreements eds maintained all ownership rights to the sbs system the participant agreement was amended on date date and again in date as requested by bank one so long as this agreement shall be in effect a perform its tasks in connection with the development plan including providing banking expertise required from time to time by bank one and provide management decisions and support as reasonably required by bank one to develop the development plan the with develop cooperation b and assistance of bank one test data and test conditions which bank one will use in connection with its obligations with eds in order to perform system testing designed to establish that each component of the financial system functions in accordance with the applicable functional specifications c cooperate with bank one and if requested with eds by among other things making available as reasonably requested by bank one office space and services at norwest's premises personnel information approvals and acceptances in order that the work required of eds or of bank one may be accomplished in accordance with the development plan eds' primary tasks in the development of sbs were to define the technical environment for sbs to provide the necessary tools for its development and production and to ultimately construct the system including the writing of the source code bank one's and norwest's primary tasks were to provide the business requirements for the software the logical design phase which was the greatest expense for the participant banks in the sbs project in addition bank one and norwest provided the technical expertise as to how such systems should operate in a banking environment ultimately though only eds actually developed the technology and the source code bank one and norwest employees worked with eds employees to determine the appropriate technical environment tools and products for sbs at any given time approximately people from each entity worked on the sbs project employees of the three entities met approximately every weeks to review and critique the work done to date and to recommend changes to the technical designdollar_figure as part of this process nts personnel conducted research and proposed solutions to design problems as part of the logical design phase eds technical personnel met with bank one and norwest employees to learn about the banking for example bank one and norwest employees raised concerns about whether db2 a relational database system eds proposed using for sbs could handle the volume of data the parties projected would be run on the system ultimately bank one and norwest employees conceded that db2 was appropriate when eds demonstrated its success in other high-volume environments another concern raised by bank one and norwest employees related to the use of so-called dummy terminals eds proposed maintaining all data in a mainframe computer which would perform all data processing and run all applications and placing nonintelligent dummy computers at user stations eg bank teller windows and desks the dummy computers could access the mainframe's data and software applications through a special menu screen but could not perform any processing functions on their own bank one objected to this proposal primarily because it was already using personal computers pc's which enabled its users to access data from a host computer to input new information through software applications processed locally on the pc's and to ship the new data back to the host computer for updating this is known as a client-server architecture business requirements and needs for the system a process known as data modeling the bank employees eg bank tellers would explain to the eds personnel the types of functionality ie information that they needed to access in using the sbs system additionally business analysts at norwest examined the various functionality requirements of the bank employees and drafted design documents indicating the recommended design approaches or changes after eds completed the initial design and development phases norwest was used as the test bed for sbs a large database of sample test data was created and as early design releases arrived from eds norwest ran sbs in its computer environment to test the software these tests were conducted on multiple days of transactions to observe the performance of the system over a specific time span after a test run the results were analyzed eds employees were debriefed and suggested changes to the design were made these testing and redesigning phases continued for approximately years in the case of the customer module and for approximately years in the case of the deposit module norwest discovered hundreds of problems in the modules it received from eds one problem that arose in the development of the customer module was its interface link to the deposit and loan application systems already in place at norwest during that time which was necessary until the new sbs deposit and credit modules were developed another problem that arose was the development of a so-called pointer system which allowed the end user to access information about a customer through one of various identification sources eg name account number social_security_number etc the pointer system was one of the more critical functions of the sbs software many of the problems were reviewed and corrected during the testing phase by norwest technical staff who would inform eds personnel of the problems and recommend corrective changes to the software a small_group of programming experts was assembled specifically to handle the sbs problems through the use of a specialized case tool called pacbase which was selected by eds norwest employed a repeatable testing process to isolate problems and find solutionsdollar_figure a running list of these technical problems was maintained in a system provided by eds not all problems were resolved in this process and often new problems arose from the correction of old ones some of the problems that arose in the development of sbs were attributable to poor programming and the this was a particularly difficult process because three different entities were working on the development of sbs norwest had to reconcile all of the changes and discover the source of the problems this process required the isolation of each change made by each entity for testing purposes often the attempts to correct one set of problems created new ones delivery of faulty code by eds others were attributable to poor technical design ultimately the customer module of sbs was successfully developed although it contained many bugs during and it was placed into production the implementation phase by norwest in its banks and used for a number of yearsdollar_figure the deposit module was a technical failure the failure was attributed to the deposit module's inability to produce the results sought by the users in a test pilot program for the customer module began in norwest's duluth minnesota bank in date and continued through early after the pilot proved successful it was implemented throughout in norwest's other banks around the country in what was known as release during eds issued a new upgraded release of sbs which required norwest to retrofit the core functionality and design changes with the customization performed by norwest in the interim period since the prior release the upgraded release required a new round of testing and modifications by norwest technical staff in conjunction with eds many of these changes related to technical problems such as the source code for the pointer system and others related to nontechnical cosmetic problems such as changing the name of a database field or the way a screen looks to the end user or modifying reports produced by the software a statement of work dated date reported the migration of the customer system from eds release to release was completed for all norwest banks using customer in june of installing release involved a massive effort of customization testing and converting the existing data bases to the new release since the banks have been using customer problems have been identified terms of stability and reliability as well as its inability to timely process or handle the volume of data required because of the failure to adequately develop the deposit module which was supposed to work in conjunction with the customer module norwest abandoned sbs in and turned to an alternative system created by hogan following a 5-year joint_venture with ibm hogan developed a customer module system which performed approximately percent of the functions needed by norwest and met norwest's critical volume requirement after the period in issue both the customer and deposit modules were eventually successfully implemented at bank one the record does not indicate the ultimate success or failure of the credit module and its implementation at norwest or bank one b_trust tu the trust tu system consisted of a group of software applications designed to maintain trust accounts including the tracking of assets purchase and sale of securities and collection and disbursement of income the software for this system was purchased from a vendor in and installed in norwest made numerous changes to the system in subsequent years between and norwest instituted hundreds of projects14 to improve the trust tu system's functionality including compliance and regulatory changes and to reduce processing costs these projects involved all stages of the software development methodology between two and five senior programmers were assigned to accomplish the goal of reducing the monthly cost per trust account that was being maintained before the average monthly cost per account was approximately dollar_figure by the monthly cost per account was reduced to approximately dollar_figure or dollar_figure the programmers were also assigned the goal of increasing the volume of trust accounts maintained in the trust tu system in there were approximately big_number trust accounts running on the system and the number of trust accounts was increasing by to percent per year it was assumed that the existing system could not handle more than big_number trust accounts to accomplish both goals reduction in cost and increased volume nts had to increase the speed of the so-called batch proce sec_15 that occurred each night during the day the trust tu some of the smaller projects included building reports updating software to reflect regulatory changes converting acquired bank trusts customers and changing screens the batch process consists of editing information posting information extracting information and producing continued system was on-line and transactions were stored beginning pincite p m the on-line system was shut down and the trust accounts were updated on the basis of the transactions that had occurred during the day there was a maximum 12-hour window to accomplish the batch process before the start of the project to increase the speed of the batch process approximately of the hours of available time for batch processing were being used to reduce this time and to more efficiently use the mainframe computer's disk space where the trust account data was stored nts needed to determine how to increase the number of processing jobs that could be run concurrently rather than serially to accomplish this goal nts developed a module of as many as processes to determine which batch processing jobs had to be run concurrently and which had to be run serially this required a determination of those processing jobs that were independent and those that were interdependent in this respect the jobs had to be organized in a manner so that no two jobs were updating the same account at the same time after the module was designed and built unit testing was performed on a subset of accounts on the mainframe computer the test outcomes produced varied results some of the concurrent job sec_15 continued transactions for the following day ran more slowly than they did as serial jobs and others ran faster to determine why some concurrent jobs ran more slowly the programs that constituted the module had to be reexamined and reorganized using a different approach to the module's design at times different modules were considered and used to increase efficiency hundreds of test batch processes were performed over a 3-year period to accomplish nts' goals eventually nts was able to reduce the total batch processing time to approximately hours the trust tu system was abandoned when the number of trust accounts reached big_number in nts switched to another system known as compass which used newer technology one of the numerous projects relating to the trust tu system during the years in issue involved the development of an interface between norwest's trust system and a vendor-supplied fiduciary tax reporting system called fasttax the interface was necessary to transfer trust account information to the tax system in order to calculate the appropriate tax and thereafter send that information back to the trust system in order that checks could be issued and remitted to the various taxing authorities the primary concerns involved in this interface project were the accuracy of the information coming from fasttax to the trust system and the ability to process that information in a timely manner for filing tax returns the development of this project followed the sdm including extensive testing on a separate test bed yet another project the micro is system which was vendor supplied was designed to automate purchases and sales of investment securities this portfolio management system permitted a what-if analysis whereby the user could examine the impact of hypothetical purchases and sales when micro is was purchased it was written in lotus a spreadsheet program the processing time as much a sec_5 minutes was unacceptable to nts consequently nts suggested to the vendor that the application be written in a higher language such as c to increase the efficiency of the system the vendor accepted the suggestion and rewrote the application_for norwest the result after an iterative testing process by norwest taking approximately to months was the reduction in response time to less than seconds the micro is system required two other notable changes one was to increase the speed by which data could be extracted from the mainframe computer which updated the data the night before and sent to the micro is system the trust portfolio data had to be extracted and loaded on to the micro is system from the mainframe each morning by a m at which time portfolio managers arrived at work as a result of this time constraint the vendor had to rewrite a portion of the system in the c language norwest conducted iterative testing on its accounts following the vendor's rewriting of the software the second notable change was to increase the speed by which the purchases and sales of securities by portfolio managers could be sent from the micro is system to the trust tu system this change required the writing of polling software that essentially checked the micro is system every to seconds in order to determine the occurrence of any trades that needed to be sent to the trust tu system the increased speed was achieved by writing the program in a language called clipper after the rejection of two other languages each of these changes resulted in increased efficiency in the use of the micro is system both in terms of cost per account and speed of nightly batch processing c success the success system was designed in-house by norwest to improve the speed and efficiency of the data processing for norwest's equipment_leasing business it supported all aspects of leasing activity including origination of contracts tracking assets invoicing customers tracking collection accounting cash management and off-line reporting success was developed between and by a group of to people within the norwest financial information services group nfisg the data processing department for norwest financial inc norwest financial a norwest corporation subsidiary norwest financial is in the consumer finance business and provides various types of lending products sales finance and revolving charge products as well as data processing services to other unaffiliated consumer finance companies in the industry before the development of success norwest financial leasing the subsidiary of norwest financial for which success was developed used a system known as infolease for its equipment_leasing business which was not meeting its needs the infolease system was causing delays for the users with respect to month-end data processing which in turn required the system to be off-line for approximately days during the time the system was off-line users had to maintain records manually and the data could be entered only after the system was on-line and running again if problems arose in the month-end processing the system could be down for to days nfisg lacked the expertise to maintain or enhance the infolease system as a result nfisg was unable to make improvements to that system the development of success required nfisg to use the networking of various operating system platforms in norwest's leasing offices where the end users were situated minicomputers were in place data would be input into the minicomputers which would then send the information to a mainframe computer known as a tandem system the tandem system was a highly reliable and scalable data processor which stored static data that is data which would not change on a regular basis the tandem system would then send a message back to the minicomputers indicating the receipt and update of the new data if the entered information required number crunching the tandem system would send the information to the transaction processing facility tpf known as swiftdollar_figure these three systems--the minicomputers tandem and the tpf--were all on-line systems which meant that they were continuously updated and processed in real time so that the results could be verified immediately after a transaction or data input was completed a real-time activity rta record would be created which provided a snapshot of what had occurred the rta records would then be written onto a tape which was used to create off-line reporting or month-end batch processing on an ibm mvs system during the first to months in the development of the success system nfisg personnel met with the intended end users of the system to determine their needs these meetings which examples of the processing performed by swift included billing aging of accounts earnings calculations and depreciation continued throughout the design coding and testing phases were designed to ensure a minimum level of functionality in the new system as well as appropriate improvements from infolease as part of this development process nfisg needed to learn many aspects of norwest financial leasing's business additionally in the early development phases nfisg studied the infolease system to determine what data records needed to be maintained the primary17 technical concern at this point was the tpf system the existing system was designed to handle short records --referring to the size of the transactions--between the mainframe computer and the minicomputers to obtain the efficiency needed nfisg sought to create a system that could handle transactions with longer and varying sizes as a result nfisg examined the development of a message system that could pass information efficientlydollar_figure further nfisg considered the accessibility of the data through direct-access indexing to minimize disk space and increase response time additionally other issues included human interfacing--the user's ability to navigate through the system according to the screens set up on the system additionally nfisg addressed off-line reporting capabilities of the system to increase efficiency in the tpf system nfisg programmed the system using an assembler-based language which is a lower level ie each assembler instruction can be directly interpreted to machine language and less descriptive language than most other programming languages there was concern over error recovery to maintain data integrity --the need to return the system to its state prior to the transaction in the event the transaction process failed in order to address the problem of error recovery the technical support staff developed a design through macros code that is frequently used throughout the system and which through standardization ensures data integrity and reliability all of these technical concerns were addressed and ultimately led to an initial design and conceptualization of the tpf system for success following the development of a basic design of the tpf system the project was divided into smaller projects and assigned to different analysts code development then began including the development of macros following the coding process the divided projects were reintegrated for the testing phase additionally some redesigning occurred upon the discovery of concepts which did not operate as anticipated throughout this development phase unit testing occurred on two separate test beds one for the tpf system and the other for the ibm mvs reporting system followed by systems testing eg the tpf with the tandem system and acceptance testing for the users this coding and testing phase lasted to years success was implemented and placed into production following the coding and testing phases although there was some delay as part of the implementation phase nfisg was required to convert the data from the infolease system to the success system this required parallel operations of both systems to ensure that the data had been properly converted and that all aspects of the new system were working in accordance with the users' needs after production began nfisg sought to improve the response time of the minicomputers in retrieving information ultimately the success system improved speed and efficiency in the month-end processing reducing the processing time from or more days to overnight the success system was leased out to other leasing companies affiliated with norwest corporation d general ledger the general ledger g l system was an integrated collection of software applications designed to support and maintain norwest's general ledger accounts and to produce balance sheets income statements and other similar reports for norwest approximately five nts persons were assigned to work on the g l system during the years in issue the corporate controllers who used the g l system annually met with nts personnel to discuss their business goals the primary purpose of these meetings was to discuss ways to improve the source code in order to expedite the month-end closing of the corporate books the g l system was based on a widely used vendor-supplied package known as financial control system fcs after purchasing the fcs g l system norwest customized approximately percent of the vendor code throughout the relevant time period nts needed to upgrade the system and install new vendor releases this posed problems because of the customization work already conducted by nts on the vendor code the upgrading required nts to study how to retrofit the new vendor code with both the old code and the customized code without sacrificing the functionality and efficiency needed the retrofitting process involved the use of norwest's sdm and included reiterative unit integrated and acceptance testing the testing usually sought to isolate problems in the code that required debugging or rebuilding during the retrofitting process nts found that the vendor code was inefficient with respect to the corporate consolidation component consolidating and eliminating transactions of the various corporate_divisions of the software this problem required a redesigning of the software by nts to accomplish this redesign nts examined various structures containers for holding the data and tools for providing similar functionality as provided in the vendor code but with greater efficiency another corporate consolidation project involved automating the corporate consolidation process before nts' work the corporate consolidation process was manual requiring corporate personnel to examine cost center reports and determine the appropriate location of transactions to appropriate accounts the automating of the corporate consolidation process through sdm involved four or five technicians conducting extensive testing over a 2-year period another project with respect to the g l involved the on-line component of the system every evening the mainframe computer went off-line and updated the g l system with transactions that had occurred during the day however often during the day the corporate controller's office or other norwest personnel needed access to the g l system to obtain on-line updates for ad hoc reporting this presented a problem because the updating occurred at night--whereas users often needed real-time updates during the day to accommodate the users' needs nts developed a shadow file system which was a secondary set of files copied from the primary files that could be used for off-line reporting as a result of the shadow file system the users had access to shadow files with real-time updates the shadow file system presented technical issues for nts the shadow file system worked on a db2 database system which at the time was new to both the vendor ibm and to norwest the norwest users found db2 to have a slow response time consequently as users queried the database files for access to data the queries became backed up--each query waiting for the query ahead of it to be completed although the resolution of this problem was important it involved no more than basic troubleshooting by ibm and nts personnel another problem which was similar to the one resolved by the shadow file system involved the great number of batch jobs processed each evening because of the large number of users who wanted reports processed following the evening updating the mainframe often became locked out known as getting io bound so that jobs requiring access to the same data at the same time could not be completed as a result nts both developed a system that provided multiple data files for the jobs to run against and created a mainframe scheduling system that allowed an organized processing of the batch jobs there were several other albeit smaller projects that were addressed by nts personnel during the years in issue ranging from report writer customization to new releases to interface tasks e money transfer the money transfer or wire transfer system was a software package that enabled norwest to move funds electronically in real time from its accounts through the federal reserve system the federal reserve to the destination financial institutionsdollar_figure the software also permitted transfers from other institutions to norwest during the years in issue nts was engaged in many projects20 designed to address federal reserve regulatory changes and norwest's business needs norwest was experiencing a large growth in the wire transfer business--20 percent or more per year to effectuate a wire transfer of funds norwest set up a contra account also known as a due-to due-from account with the federal reserve when a norwest customer wanted to make a transfer norwest would debit the customer's account and credit its own account at the federal reserve the federal reserve would then debit norwest's account and credit the destination institution's account this procedure was used for all domestic wire transfers international wire transfers did not go through the federal reserve initially the wire transfer system used by norwest did not provide for international wire transferring of funds international transfers occurred through other antiquated systems which were manual and paper based norwest converted the international wire transferring to the moneynet system which provided on-line real-time transfers and validation this was a large project that took several months of work some of the smaller projects included additions and changes to the screen and reporting functions of the system norwest was processing approximately dollar_figure to dollar_figure billion in wire transfers per day the expansion of this business raised critical security issues that had to be addressed any time new technology was instituted in fact norwest was the victim on at least one occasion of a fraudulent wire transfer ring that infiltrated the system thus any software development was constrained by security concerns the money transfer system was based on vendor-supplied software known as moneynet purchased by norwest during the early 1980's although the moneynet system did not provide all of the functionality norwest needed following an assessment of all other software on the market nts determined that moneynet was the most viable for its long-term needs in anticipation that changes to moneynet would be necessary norwest acquired the system's source code from the vendor the first major regulatory change to affect norwest was the federal reserve's so-called p m rule in general this rule stated that all wire transfers were to be completed by p m each business_day for years prior to the federal reserve did not enforce the rule staying open as late as necessary to accommodate businesses whose systems failed or which otherwise could not complete their transfers before p m but by the late 1980's the federal reserve began strictly to enforce its rule which required institutions such as norwest to develop systems that were sufficiently reliable to ensure the timely transfer of the funds the failure to complete transfers by p m could result in severe consequences to norwest it would be liable for interest payouts on the funds it was unable to transfer an estimated dollar_figure million per day and it would be potentially liable for any business deals of its customers that were not completed because it was unable to transfer funds in response to the federal reserve's enforcement of the p m rule nts examined the timeliness of the moneynet system in terms of logging and processing the wire transfers to protect itself in the event the system crashed nts developed a contingency site22 also known as a disaster site or hot site in which all logs of wire transfers were copied or mirrored from the production site to a second site in real time thus if the production system failed the users could simply move over to the contingency site and complete the transfers on that system at the same time nts needed to quickly recover the production system from the point at which it crashed so that the users could continue logging transfers for its customers the second major federal reserve regulatory change affecting norwest was the so-called daylight overdraft rule often because of the large number of transfers to and from wire institutions many of which were not settled until the end of each business_day some institutions maintained negative balances in their federal reserve accounts during some part of the day which placed a risk the wire transfer system's lack of a contingency site resulted in norwest's being cited by the office of the comptroller of the currency and norwest's internal auditors because of the potential for large losses on the federal reserve if the wire transfers were not settled in general the daylight overdraft rule stated that the federal reserve would not permit wire transfer institutions to maintain balances in their federal reserve accounts below a specified minimum level the same prohibition applied to the bank's customers with respect to their bank accounts from which the wire transfers were coming and going in response to this rule norwest developed over a 9-month period two programs one each for the federal reserve accounts and for customer accounts that monitored the wire transfers and essentially froze all transfers from an account once the minimum credit level was reached another project referred to as the distributed wire project involved norwest's attempt to consolidate all wire transfers among its branch locations to one bank location in minneapolis norwest was concerned with the manual paper-based systems used in its branch banks particularly in the des moines and omaha branches which had a history of crashing which meant the systems were down until repaired because of too much volume nts sought to run all wire transfers on the moneynet system the bank branches were provided with a fault-tolerant system which provided protection against system crashes similar to that used in the p m rule project's contingency site system one technical problem with the moneynet system addressed by nts was the software's inability to take into consideration the multibanking environment of norwest in this regard the software did not fully recognize all of the accounting relationships among the different norwest banks and thus the accounting_records were often incorrect following a wire transfer nts allocated five or six technicians to remedy the problem the technicians mapped out the appropriate accounting entries in order to determine which entries were not properly made following a wire transfer they then filled in the gaps in the code following each change to the code the changed code was tested and retested the distributed wire project improved efficiency through the elimination of much of the paper process it also improved reliability through the fault-tolerant system during the years in issue the vendor released upgrades of the moneynet software the installation of these new releases posed compatibility problems for norwest as a result of prior changes to the code made by nts the retrofitting process required a comparison of the new and old vendor codes with the nts modifications to ensure that the required functionality was maintained for all of the moneynet projects nts employed the sdm process continually testing the modifications to the system to ensure that the code worked properly and that functionality was not compromised f cyborg payroll the cyborg payroll software was a payroll management system designed to automate the calculation and payment of wages to employees and taxes to federal state and local authorities it also maintained and processed audit reports of those payments the cyborg software was vendor acquired in the late 1970's although it was originally designed in the mid-1960's given the age of the system much of nts' effort was focused on trying to keep it running eventually after the period at issue here cyborg was replaced by a payroll system known as peoplesoft cyborg was customized by norwest to meet its needs including the need to make nonstandard payments to certain employees and to maintain different types of reports nts developed its own method code which permitted the users to customize payments or deductions for employees--a function not fully available on the original version of cyborgdollar_figure during the years in issue there were as many a sec_50 discrete service projects with respect to cyborg they included payroll for example customization of the various payments and deductions was necessary to reflect different tax withholding rates in different states and to reflect the imposition of local or county taxes in some jurisdictions method code jl--calculating the amount of paycheck deductions for savings and investments plans cyborg release 34--implementation of a new vendor release of the system payroll work facility--a mail station identifier for the users payroll general ledger reports-- changes to the reports made from the interface with the general ledger and payroll cyborg yearend--customizations with respect to the yearend production of documents upgrades and new releases were common particularly with respect to changes in the tax laws that required changes to the payroll system the many customization projects involved changes to each of the three programs the edit program the calculation program and the print program that constituted the heart of cyborg in using the software development methodology to customize the cyborg software nts reviewed the old and new source codes obtained from the vendor to determine where the customized code could be written without sacrificing required functionality following the design and development phases nts conducted test payroll and reporting runs in order to ensure that the users' needs were met as part of this process in order to verify that the results were consistent nts tested the system both before and after the changes were made one area that created a problem in customizing cyborg for norwest's needs was the programming language for the reporting function the three main programs of cyborg were written in an older cobol language a common mainframe programming language but the reporting program was in a language specific to cyborg which had severe limitations moreover the cyborg language was not designed for the mainframe systems used at norwest but rather for personal computers besides customization nts was responsible for converting the payroll systems of the banks acquired by norwest to the cyborg system the cyborg software was not developed specifically to handle conversions of this nature consequently nts had to determine a means of converting the payroll data or perform the conversions manually in the case of small banks g trust payment the trust payment system was created in-house by norwest in as a means for making disbursements from pension_trust accounts to beneficiaries maintaining trust account records and reporting tax-related information norwest chose to build this system itself after a determination was made that commercially available trust systems were unable to meet its needs the trust payment system automated many manual processes as well as providing integrated check-cutting capabilities initially nts developed the system using db2 technology as indicated supra a relatively new relational database24 offered and heavily promoted by ibm even though nts had little experience with the technology nts used db2 because it possessed many of the characteristics norwest needed for its pension system nts experienced various problems in building the trust payment system first the system ran slowly taking several days rather than only a couple of hours to process data and produce a batch of checks second occasionally pension checks were issued in negative dollars that is pensioners received checks in negative amounts third the system crashed when too many users were seeking to access the same data ultimately these problems were solved by the nts personnel assigned to this area after the trust payment system was implemented nts conducted over a 2-year period a thorough review of the system to determine its ability to handle timely the anticipated increase in the number of trust account checks that would need to be issued in the future this review focused on the use of the db2 technology and whether there was a means of making the system run faster the db2 system had a reputation for being sluggish nts considered several possible reasons for the slowness of the trust payment system but in general a relational database allows the user to store data in one table which relates to and can be used with other tables for reporting and updating purposes was sure of neither the reasons nor the solutions the process of improving the trust payment system required code review the rewriting of several trust payment system functions and then testing the system to observe the processing time if the improvements were not satisfactory nts went on to other approaches throughout this process nts received assistance from ibm although developed for in-house use by norwest the trust payment system was examined by two other companies interested in purchasing the system h debit card the debit card software system was built to support the issuance of norwest's debit card product a debit card is a financial product that permits payment of point-of-sale purchases directly from the card holder's checking or other accountdollar_figure to accomplish payment a number of transactions occur as follows upon presentation of the debit card to a merchant the transaction is sent to a card association network processor in this case visa visa then seeks to identify the transaction as being made this is as opposed to a credit card system in which the card holder makes purchases against a preestablished line of credit the card processor in addition to routing transaction requests to the issuing bank also performs card holder and continued with a particular financial institution's here norwest's product following recognition of norwest as the appropriate financial_institution visa sends a communication to norwest seeking authorization of the transaction norwest then verifies that the card holder has sufficient funds in his or her account to make the purchase authorizes the transaction and finally debits the holder's account once norwest decided to enter the debit card market in nts was under pressure to complete the project by yearend so that norwest could market the product before its competitors at the time norwest entered the debit card market there were two approaches to issuing the card the first approach was through a credit card processing system by which a third party handled all of the transactions in a credit-card-like fashion and then sent the transactions to the card issuer norwest for payment and debitdollar_figure continued account authentication and transaction authorization typically projects were identified in the year prior to the time norwest's business units wanted the projects completed however in the case of the debit card software project the decision to enter the debit card market was not made until early and the goal was to complete the project by the end of that same year under this approach two messages are sent from the merchant one seeking authorization and one seeking settlement however settlement is performed by the credit card processing company in an off-line batch job which is usually done at continued the second approach the one used by norwest involved direct access to the checking or other account for debiting skipping the processing middleman this latter approach gave norwest greater control_over the product and its use although by the late 1980's the credit card processing version of the debit card product had been used throughout the united_states it was not available in the nine states in which norwest competed--and thus norwest chose to use the direct access approachdollar_figure to build the debit card system and links to visa nts which applied norwest's software development methodology relied on the base operating system that ran norwest's automatic teller machines atm's and the visanet module which was jointly developed by visa and aci the vendor of base the visanet module was necessary to connect the base operating system to the visa debit card system norwest was the first bank to acquire continued night this requires extension of short-term credit by the issuing bank to the customer a risk banks generally consider appropriate for to percent of their customers first data resources fdr the credit card processor used by norwest for its credit cards lacked experience with the debit card product at the time norwest entered the market further norwest was not comfortable with fdr's having direct access to its checking accounts as part of their partnership in developing the debit card system visa provided norwest with technical manuals transaction simulators and an access point communications device install and test the connection of the visanet module to the base system for the debit card product nts and visa experienced problems with communications between the two systems two types of communications are necessary for the debit card to operate properly a communication from visa to norwest seeking authorization for a purchase this is referred to as an on-line transaction and a communication from visa to norwest posting the transaction to the checking account and norwest's general ledger known as settlement the most significant communication problem was with respect to the transaction posting communication which often failed entirely-- potentially resulting in customers' purchasing goods and services without having their norwest accounts correspondingly debited because the settlement information was not being received from visa nts had to create its own set of transactions and run them through a test system to ensure that other systems including the checking account and general ledger systems that were dependent on the settlement communications operated correctly this communication problem required a norwest team of four or five technicians working for or months to redesign the code and retest the system until communications were correctly established the introduction of the debit card product required several changes to other systems that operated in conjunction with the debit card system although these changes were relatively minor in comparison to the process of connecting the visanet module to the base system they still required a pattern of trial and error through testing and retesting further because the debit card operated on the same system that operated the atm card it was important for the various norwest systems to recognize that the debit card was a distinct product ultimately the debit card went into production and implementation in date as scheduled norwest entered the market with the debit card approximately months ahead of its nearest competitor first bank opinion our task herein is to determine whether any or all of the eight sample internal use software development activities of norwest constitute qualified_research for purposes of the tax_credit provided by sec_41 the parties agree that sec_41 and its legislative_history combined set forth seven tests to determine whether internal use software development activities constitute qualified_research this is a case of first impression in this court however we are mindful of the recent decision of the district_court for the northern district of illinois in 982_fsupp_1279 n d ill on appeal 7th cir date which addressed the application of sec_41 to qualified_research in the development of internal use software we discuss that case infra sec_41 sec_41 captioned credit_for_increasing_research_activities provides a nonrefundable credit against a taxpayer's u s income_tax_liability as provided in sec_38 general business credits any excess_credit may be carried forward or carried back as provided in sec_39 the credit is computed as an amount equal to the sum of percent of the excess of the taxpayer's qualified_research_expenses over a base_amount and percent of the taxpayer's basic_research expenses sec_41 a - c qualified expenses include those amounts paid for in-house research services ie wages or supplies or contract research by nonemployees sec_41 sec_41 defines qualified_research and provides in part sec_41 qualified_research defined --for purposes of this section-- in general --the term qualified_research means research-- a with respect to which expenditures may be treated as expenses under sec_174 the r e credit under sec_41 expires on date with a limited exception taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 b which is undertaken for the purpose of discovering information-- i which is technological in nature and ii the application of which is intended to be useful in the development of a new or improved business_component of the taxpayer and c substantially_all of the activities of which constitute elements of a process_of_experimentation for a purpose described in paragraph tests to be applied separately to each business_component --for purposes of this subsection-- a in general --paragraph shall be applied separately with respect to each business_component of the taxpayer b business_component defined --the term business_component means any product process technique formula or invention which is to be-- software computer i held_for_sale lease or license or ii used by the taxpayer in a trade_or_business of the taxpayer purposes for which research may qualify for credit --for purposes of paragraph c -- a in general --research shall be treated as conducted for a purpose described in this paragraph if it relates to-- i a new or improved function ii performance or iii reliability or quality b certain purposes not qualified -- research shall in no event be treated as conducted for a purpose described in this paragraph if it relates to style taste cosmetic or seasonal design factors sec_41 excludes certain activities from qualifying for the credit including the development of internal use software--except to the extent provided by regulations or to the extent the software is developed for use in an activity or process that otherwise qualifies for the credit sec_41 the r e credit under sec_4132 was first created by congress as part of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 which provided for a nonrefundable income_tax_credit for certain research_and_experimental_expenditures paid_or_incurred by a taxpayer during the taxable_year in carrying_on_a_trade_or_business the purpose of the credit was to stimulate a higher rate of capital formation and to increase productivity s rept pincite 1981_2_cb_412 h rept pincite 1981_2_cb_352 the tax_credit was first designated sec_44f by the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 and was then redesignated sec_30 by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 and then sec_41 by the tax_reform_act_of_1986 tra publaw_99_514 sec d 100_stat_2085 and to encourage business firms to perform the research necessary to increase the innovative qualities and efficiency of the u s economy s rept pincite 1986_3_cb_1 h rept pincite 1986_3_cb_1 erta adopted the definitions of research_and_experimentation as those terms are generally defined under sec_174 erta sec_221dollar_figure erta failed to address how erta sec_221 defined qualified_research as follows for purposes of this section the term qualified_research has the same meaning as the term research or experimental has under sec_174 except that such term shall not include-- qualified_research conducted outside of the united_states qualified_research in the social sciences or humanities and qualified_research to the extent funded by any grant contract or otherwise by another person or any governmental entity in 96_tc_903 we considered a taxpayer's claim to the r e credit under then sec_44f for the taxpayer a manufacturer of historical and fantasy games sought the credit for its historical research into the development of the games in considering the taxpayer's claim we applied the plain meaning to the terms experimental relating to or based on experiment and laboratory a place devoted to experimental study in any branch of natural science or to the application of scientific principles in testing and analysis we ultimately rejected the taxpayer's claim because we found that the r e credit was originally intended by continued research expenditures in developing software operated within the credit but the house report accompanying erta indicated that the credit applied only where the costs were incurred in developing new or significantly improved programs or routines that cause computers to perform desired tasks as distinguished from other software costs where the operational feasibility of the program or routine is not seriously in doubt h rept supra pincite c b pincite this language was not adopted by the conference_report which accompanied erta h conf rept pincite 1981_2_cb_481 in congress became concerned with the lack of an express statutory definition of qualified_research in the r e credit and of taxpayers' abuse of the credit the senate_finance_committee report accompanying the tax_reform_act_of_1986 stated after reviewing available information and testimony on the actual use of the credit to date the committee believes that the statutory credit provision should set forth an express definition of qualified_research continued congress to apply only to technological discoveries and not historical or other nontechnological research in yellow freight sys inc subs v united_states cl_ct the court of federal claims considered on a motion for partial summary_judgment whether the taxpayer's development of software programs constituted qualified_research under then sec_44f for and that court found that material facts were in dispute and thus it did not address whether the taxpayer's activities fell within the court's understanding of research_and_experimentation under sec_174 expenses for purposes of the credit the committee believes that the definition has been applied too broadly in practice and some taxpayers have claimed the credit for virtually any expenses relating to product development according to early data on the credit the treasury has reported many of these taxpayers do not engage in high technology activities s rept supra pincite c b vol pincite see also 96_tc_903 h rept supra pincite c b vol pincite congress amended the r e credit by tra sec b 100_stat_2173 to provide the definition of qualified_research that now is codified in sec_41 internal use software as part of the amendment to the r e credit congress addressed the application of the credit to the expenditures paid_or_incurred in the development of internal use software congress did not define what it meant by internal use software other than to indicate that the phrase refers to software that supports general and administrative functions such as payroll bookkeeping or personnel management or provides noncomputer services such as accounting consulting or banking services h conf rept vol ii at ii-73 1986_3_cb_1 the parties herein agree that each of the eight sample activities constitutes internal use software in the conference_report accompanying the tra the conferees gave the department of the treasury responsibility for promulgating regulations relating to the application of sec_41 to research with respect to the development of internal use software in this regard the conferees stated the conferees intend that these regulations will make the costs of new or improved internal-use software eligible for the credit only if the taxpayer can establish in addition to satisfying the general requirements for credit eligibility that the software is innovative as where the software results in a reduction in cost or improvement in speed that is substantial and economically significant that the software development involves significant economic risk as where the taxpayer commits substantial resources to the development and also there is substantial uncertainty because of technical risk that such resources would be recovered within a reasonable period and that the software is not commercially available for use by the taxpayer as where the software cannot be purchased leased or licensed and used for the intended purpose without modifications that would satisfy the first two requirements just stated the conferees intend that these regulations are to apply as of the effective date of the new specific rule relating to internal-use software ie internal-use computer_software costs that qualify under the three-part test set forth in this paragraph are eligible for the research_credit even if incurred prior to issuance of such final regulations id at ii-73 through ii-74 c b vol pincite congress provided that these rules would be effective to guide taxpayers until the department of the treasury issues regulations pursuant to the quoted language the department of the treasury issued proposed_regulations with respect to the r e credit for internal use software in date the regulatory language was nearly identical to that provided in the conference_report sec_1_41-4 proposed income_tax regs fed reg date ordinarily proposed_regulations carry no more weight than a position advanced on brief by the commissioner 54_tc_1233 however with regard to the r e credit under sec_41 congress has specifically expressed its position with respect to the three internal use software tests thus we look to the tests as an expression of legislative intent rather than a position of the commissioner the proposed_regulations add two features worthy of note that are not expressly provided in the conference_report accompanying the tra first the regulations provide that all facts and circumstances shall be considered in determining whether a taxpayer satisfies the requirements for qualified_research in the development of internal use software second the regulations require that the software meet a high threshold of innovation to obtain the credit under sec_41 sec_1_41-4 proposed income_tax regs fed reg date the seven tests the parties agree that the combination of sec_41 and the conference_report accompanying the tra results in a total of seven tests that taxpayers must satisfy to obtain the r e credit with respect to qualified_research in the development of internal use software the sec_174 test the research expenditures must qualify as expenses under sec_174 the discovery test the research must be undertaken for the purpose of discovering information which is technological in nature the business_component test the research must be undertaken for the purpose of discovering information the application of which is intended to be useful in the development of a new or improved business_component of the taxpayer the process_of_experimentation test substantially_all of the activities which constitute elements of a process_of_experimentation must relate to a new or improved function performance reliability or quality the innovativeness test the software must be innovative as where the software results in a reduction in cost or improvement in speed that is substantial and economically significant tax_credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the credits rule a 319_us_590 89_tc_816 sec_41 provides that qualified_research means research with respect to which expenditures may be treated as expenses under sec_174 we believe that the statutory phrase may be treated as expenses under sec_174 means that the expenditures must qualify for the deduction under sec_174 see infra the significant economic risk test the software development must involve significant economic risk as where the taxpayer commits substantial resources to the development and also there is substantial uncertainty because of technical risk that such resources would be recovered within a reasonable period and the commercial availability test the software must not be commercially available for use by the taxpayer as where the software cannot be purchased leased or licensed and used for the intended purpose without modifications that would satisfy tests and these seven tests however must be applied with an understanding of some of the terminology used by congress which is not defined to understand these tests we will rely on the ordinary meaning of the language used in the statute see 506_us_168 310_us_534 as well as the legislative_history surrounding the promulgation of the tra see 511_us_244 106_tc_274 a the sec_174 test the sec_174 test requires that the research expenditures qualify as expenses under sec_174 sec_174 generally allows as a current deduction research_and_experimental_expenditures which are paid_or_incurred by the taxpayer in connection with the operation of a trade_or_business sec_174 does not define the phrase research and experimental but the applicable regulations require that the expenditures represent research_and_development costs in the experimental or laboratory sense sec_1_174-2 income_tax regs the regulations further provide expenditures represent research_and_development costs in the experimental or laboratory sense if they are for activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a product uncertainty exists if the information available to the taxpayer does not establish the capability or method for developing or improving the product or the appropriate design of the product whether expenditures qualify as research or experimental expenditures depends on the nature of the activity to which the expenditures relate not the nature of the product or improvement being developed or the level of technological advancement the product or improvement represents t d 1994_2_cb_30 dollar_figure product refers to any pilot_model process formula invention technique patent or similar_property sec_1_174-2 income_tax regs on brief respondent concedes that the expenditures associated with all eight of the sample internal use software activities may be treated as expenses under sec_174 emphasis added the language used in sec_41 respondent asserts that it is the commissioner's policy not to disturb a taxpayer's method_of_accounting with regard to computer_software expenditures if the the regulations under sec_174 are effective for all taxable years after date because the amendments provided in the regulations only clarify the definition of research or experimental expenditures retroactivity was unnecessary fed reg date requirements of revproc_69_21 are satisfied revproc_69_21 c b pincite states that the costs of developing software in many respects so closely resemble the kind of research_and_experimental_expenditures that fall within the purview of sec_174 as to warrant accounting treatment similar to that accorded such costs under that section respondent notes that his concession of the sec_174 test does not mean however the proposed_regulations under sec_174 provided extensive language and examples relating to the treatment of the development of computer_software the proposed_regulations provided that the term research or experimental expenditures included the costs for developing new or significantly improved computer_software the term does not include costs paid_or_incurred for the development of software the operational feasibility of which is not seriously in doubt sec_1 a proposed income_tax regs fed reg date this language appears to have been derived from the house report accompanying erta which discussed the treatment of computer_software development under the r e credit under then sec_44f h rept pincite 1981_2_cb_352 the treatment of computer_software in the proposed_regulations was criticized by commentators because the proposed_regulations treated computer_software differently than other products imposing a more difficult test fed reg date the proposed_regulations removed the controversial language and stated that computer_software was to be treated the same as other products id pincite7 although notice_87_12 1987_1_cb_432 indicated that the irs intended to issue regulations further explaining the treatment of computer_software under sec_174 no regulations were forthcoming the proposed_regulations only indicated that no additional conditions were to be imposed on computer_software development activities and that taxpayers could continue to rely upon revproc_69_21 1969_2_cb_303 the final regulations are silent altogether sec_1_174-2 proposed income_tax regs fed reg date that respondent concedes that petitioner has met the requirements of sec_174 which is simply not an issue in this case petitioner objects to respondent's claim that its expenditures may be treated as expenses under sec_174 without in fact meeting the section's requirements for a deduction petitioner hazards a guess that respondent wants to have it both ways that is respondent wants to avoid an adverse_ruling on the issue and its potential impact on other tests under sec_41 without conceding that the sec_174 requirements are actually satisfied we believe that the phrase the research expenditures may be treated as expenses under sec_174 is meant to require the taxpayer to satisfy all the elements for a deduction under sec_174 the legislative_history of sec_41 supports this requirement see h conf rept vol ii supra at ii-71 c b vol pincite the conference agreement limits research expenditures eligible for the incremental credit to 'research or experimental expenditures' eligible for expensing under sec_174 under the conference agreement research satisfying the sec_174 expensing definition is eligible for the credit thus on the basis of respondent's concessions each of petitioner's eight sample activities satisfies the elements for a deduction under sec_174 b the discovery test the discovery test requires that the research be undertaken for the purpose of discovering information which is technological in nature in the conference_report accompanying the tra congress explained the discovery test as follows the determination of whether the research is undertaken for the purpose of discovering information that is technological in nature depends on whether the process_of_experimentation utilized in the research fundamentally relies on principles of the physical or biological sciences engineering or computer science3-- in which case the information is deemed technological in nature--or on other principles such as those of economics--in which case the information is not to be treated as technological in nature for example information relating to financial services or similar products such as new types of variable annuities or legal forms or advertising does not qualify as technological in nature research does not rely on the principles of computer science merely because a computer is employed research may be treated as undertaken to discover information that is technological in nature however if the research is intended to expand or refine existing principles of computer science h conf rept vol ii supra at ii-71 through ii-72 n c b vol pincite n the purpose of the discovery test is to limit the type of information discovered to that which is technological in nature as opposed to nonscientific information such as in the fields of the social sciences arts or humanities that is specifically excluded by sec_41 see 96_tc_903 additionally the test is intended to limit the form of discovery to the process_of_experimentation which is defined elsewhere by the conference_report accompanying the tra and which is discussed infra congress did not statutorily define the word discovery petitioner asserts on brief that discovery has the same meaning as in the regulations under sec_174 see sec_1_174-2 income_tax regs directing the court to the structure of sec_41 consequently petitioner contends if norwest's activities satisfy the sec_174 test there is no need to address whether norwest performed discovery in the context of the second test respondent contends that the discovery tests under sec_174 and sec_41 are different for several reasons we agree first the discovery test under the sec_174 regulations was not adopted until years after the discovery test in sec_41 was created in the tra 1986--thus we find it difficult to conclude that congress intended the tests to have the same meaning second the discovery test under the sec_174 regulations relates to uncertainty concerning the development or improvement of a product the discovery test under sec_41 on the other hand relates to information which is technological in nature and which fundamentally relies on principles of the hard sciences thus the tests relate to the discovery of different information finally we note that the legislative_history of sec_41 reveals that in congress sought to tighten the requirements for obtaining the r e credit because taxpayers were not using the credit for high technology purposes h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 congress effectuated this goal by adding three tests to sec_41 including the discovery test but did not change the meaning of sec_174 and presumably the discovery test subsequently created under the sec_174 regulations h conf rept vol ii supra at ii-76 c b vol pincite see also s rept pincite 1981_2_cb_412 we therefore conclude that congress intended to treat the discovery test under sec_41 more narrowly than the discovery test created under sec_174 the dictionary definition of discover is to make known or visible or to obtain sight or knowledge of for the first time webster's ninth new collegiate dictionary the legislative_history of sec_41 dictates that the knowledge gained from the research_and_experimentation must be that which exceeds what is known in the field in which the taxpayer is performing the research and experimentation--in this case the computer science field the fact that the information is new to the taxpayer but not new to others is not sufficient for such information to come within the meaning of discovery for purposes of this test the purpose of the r e credit was to stimulate capital formation and improve the u s economy--not merely the taxpayer's business see h rept pincite 1981_2_cb_352 h rept supra pincite c b vol pincite the legislative purpose of the discovery test in sec_41 was to narrow the scope of the research_and_experimentation under sec_174 to that which is technological in nature the technological-in-nature requirement is consistent with congress' concern that the r e credit was not being used for high technology research before the amendments s rept supra pincite c b vol pincite h rept supra pincite c b vol pincite thus congress specifically stated that the discovery process must fundamentally rely on principles of the hard sciences--namely physical or biological sciences engineering or computer science the parties dispute the significance of note of the conference_report h conf rept vol ii supra at ii-71 n c b vol pincite n accompanying the tra that footnote states that the research must expand or refine the principles of the hard sciences respondent contends that the phrase expand or refine is meant to explain the nature of the discovery required by the taxpayer noting the legislative_history of sec_41 on the other hand petitioner contends that expand or refine is only illustrative and is intended to contrast the mere use of a computer which in and of itself does not necessarily involve fundamental reliance on the principles of computer science we believe the purpose of the first sentence of note research does not rely on the principles of computer science merely because a computer is employed is to emphasize that congress intended the r e credit not for_the_use_of the hard sciences per se but for_the_use_of the principles of the hard sciences in conducting research principle is defined as a comprehensive and fundamental law doctrine or assumption webster's ninth new collegiate dictionary clearly the use of a computer does not necessarily require reliance on any fundamental laws doctrines or assumptions the purpose of the second sentence of note research may be treated as undertaken to discover information that is technological in nature however if the research is intended to expand or refine existing principles of computer science is to indicate that the taxpayer must discover information with respect to the principles of the hard sciences on which it fundamentally relies note sets forth two means of discovering information about the principles of the hard sciences--either by expanding or by refining --either or both of which allows the taxpayer to make known or visible or to obtain sight or knowledge for the first time the definition of discovery discussed above congress' goals of stimulating a higher rate of capital formation and improving the u s economy cannot be achieved unless the taxpayer goes beyond the preexisting knowledge of the principles of the hard sciences expanding or refining those principles are two but not the exclusive ways of satisfying these goalsdollar_figure c the business_component test the business_component test which is actually part of the discovery test requires that the research be undertaken for the purpose of discovering information the application of which is intended to be useful in the development of a new or improved business_component of the taxpayer this test was addressed by congress as follows under the conference agreement research is treated as conducted for a functional purpose only if it relates to a new or improved function performance reliability or quality activities undertaken to assure achievement of the intended function performance etc of the business_component after the beginning of commercial production of the component do not constitute qualified respondent relies on the language in 96_tc_903 in which we stated that the technological-in-nature requirement amounted to a requirement of a technological breakthrough id pincite inasmuch as tsr inc did not involve the r e credit as it exists under sec_41 we do not consider that language an element of the discovery test experimentation the conference agreement also provides that research relating to style taste cosmetic or seasonal design factors is not treated as conducted for a functional purpose and hence is not eligible for the credit h conf rept vol ii supra at ii-72 c b vol pincite the parties do not seriously dispute the meaning of the business_component test or the legislative_history indeed it is evident that congress intended only that the taxpayer's activities provide some level of functional improvement at a minimum d the process_of_experimentation test the process_of_experimentation test requires that substantially_all of the activities which constitute elements of a process_of_experimentation relate to a new or improved function performance reliability or quality the process_of_experimentation test which is referenced in the discovery test is explained by congress as follows the term process_of_experimentation means a process involving the evaluation of more than one alternative designed to achieve a result where the means of achieving that result is uncertain at the outset this may involve developing one or more hypotheses testing and analyzing those hypotheses through for example modeling or simulation and refining or discarding the hypotheses as part of a sequential design process to develop the overall component thus for example costs of developing a new or improved business_component are not eligible for the credit if the method of reaching the desired objective the new or improved product characteristics is readily discernible and applicable as of the beginning of the research activities so that true experimentation in the scientific or laboratory sense would not have to be undertaken to develop test and choose among the viable alternatives on the other hand costs of experiments undertaken by chemists or physicians in developing and testing a new drug are eligible for the credit because the scientific experimentation similarly engineers who design a new computer system or who design improved or new integrated circuits for use in computer or other electronic products are engaged in qualified_research because the design of those items is uncertain at the outset and can only be determined through a process_of_experimentation relating to specific design hypotheses and decisions as described above researchers engaged are in h conf rept vol ii supra at ii-72 c b vol pincite unlike the regulations under sec_174 which are silent about the means of discovering information the conference_report accompanying the tra made it clear that a more structured method of discovery is required with respect to sec_41 by requiring that at the outset uncertainty exist about the ability to develop the product in the scientific or laboratory sense the process_of_experimentation test is aimed at eliminating uncertainty about the technical ability to develop the product--as opposed to uncertainty as to whether the product can be developed within certain business or economic constraints even though the taxpayer knew that it was technically possible to develop it as evidence of the required uncertainty congress mandated the evaluation of more than one alternative which in turn may require the use of a structured process_of_experimentation through the continuous development of hypotheses that require testing and analysis until the method for reaching the objective is discovered congress did not specify that any particular number of hypotheses be developed by the taxpayer but the more hypotheses that are developed tested and analyzed the more likely the project will satisfy the process_of_experimentation test this test also requires that substantially_all of the activities constitute elements of a process_of_experimentation this requirement raises two questions what does the term substantially_all mean and what activities come within the elements of a process_of_experimentation respondent contends that substantially_all means at least percent referring to sec_1_41-2 income_tax regs which defines the term substantially_all with respect to qualified_wages under sec_41 as meaning at least percent of the wages paid_or_incurred by the taxpayer for the employee petitioner does not dispute respondent's proposed 80-percent test we agree with respondent and hold that in the context of sec_41 the term substantially_all refers to at least percent of the activities that constitute elements of a process_of_experimentation this interpretation is consistent with the existing definition of substantially_all in the regulations under sec_41 with respect to qualified_wages congress indicated in the conference_report accompanying the tra those elements which constitute a process_of_experimentation they include the developing testing and analyzing of hypotheses they do not include activities performed after commercial production or implementation or otherwise set forth in sec_41 see h conf rept vol ii supra at ii-72 c b vol pincite however in the case of internal use software exceptions are made for the modifications of commercially available software see infra thus at least percent of the activities engaged in by a taxpayer with respect to the preproduction or implementation development of a product must involve the development testing and analysis of hypotheses that are designed to eliminate technical uncertainty as to the development of that product this then raises the issue of which activities in a project are to be examined together and which are to be examined separately for purposes of sec_41 congress has provided us with some guidance in a so-called shrinking back test the term business_component means a product process computer_software technique formula or invention that is to be held_for_sale lease or license or is to be used by the taxpayer in a trade_or_business of a taxpayer if the requirements described in the first four tests under sec_41 are not met with respect to a product etc but are met with respect to one or more elements thereof the term business_component means the most significant set of elements of such product etc with respect to which all requirements are met thus the requirements are applied first at the level of the entire product etc to be offered for sale etc by the taxpayer if all aspects of such requirements are not met at that level the test applies at the most significant subset of elements of the product etc this shrinking back of the product is to continue until either a subset of elements of the product that satisfies the requirements is reached or the most basic element of the product is reached and such element fails to satisfy the test treasury regulations may prescribe rules for applying these rules where a research activity relates to more than one business_component h conf rept vol ii supra at ii-72 through ii-73 c b vol pincite we conclude that the shrinking back test must be examined on a case-by-case basis to determine which activities are part of the same product or process and which are so discrete as to warrant a separate evaluation e the innovativeness test the innovativeness test requires that the software be innovative as where the software results in a reduction in cost or improvement in speed that is substantial and economically significant id at ii-73 c b vol pincite the parties disagree over the meaning of the innovativeness test respondent contends that the legislative_history of sec_41 mandates that we require a high threshold of innovation the phrase that appears in the house and senate reports accompanying the tra s rept pincite 1986_3_cb_1 h rept pincite 1986_3_cb_1 and as used by the department of the treasury in its proposed_regulations sec_1_41-4 proposed income_tax regs fed reg date further respondent asserts that we should read this and the other internal use software tests narrowly inasmuch as they are exceptions to the general_rule that internal use software activities are not eligible for the r e credit sec_41 petitioner argues that the language in the innovativeness test is straightforward and that we should focus on its plain meaning petitioner analyzes the meaning of substantial and significant to reach the conclusion that these words connote a range of to 20-percent improvement in the product or process in support of this conclusion petitioner cites several statutes regulations and nabisco brands inc consol subs v commissioner tcmemo_1995_127 applying percent in the context of sec_1253 and discussing the various statutes and regulations which define the term substantial we do not believe that quantifying by way of a percentage that which is substantial and significant will materially assist us in determining whether the innovativeness test is satisfied suffice it to say the extent of the improvements required by congress with respect to internal use software is much greater than that required in other fields the business_component test the third of the seven tests which applies to all research_and_experimentation under sec_41 requires only a new or improved function whereas the innovativeness test which applies only to internal use software development requires change that is substantial and economically significant h conf rept vol ii supra at ii-73 c b vol pincite emphasis added we therefore agree with respondent that only a high threshold of innovativeness will satisfy this requirement f the significant economic risk test the significant economic risk test requires that the software development involve significant economic risk as where the taxpayer commits substantial resources to the development and also there is substantial uncertainty because of technical risk that such resources would not be recovered within a reasonable period id petitioner contends that the significant economic risk test requires that only a 20-percent risk need exist because of technical uncertainty to prevent the taxpayer from recovering its investment within a reasonable period of time petitioner reaches this conclusion on the basis of the same analysis it used with respect to the innovativeness test respondent on the other hand emphasizes the magnitude of the technical risk as a key factor in analyzing the internal use activities under this test again we find significant congress' requirement of a substantial uncertainty in both the contexts of the regulations under sec_174 and the explanation of the process_of_experimentation test provided in the conference_report accompanying the tra only uncertainty is required the use of the word substantial here requires a further step in the context of the development of internal use software as in the case of the innovativeness test we believe the significant economic risk test requires a higher threshold of technological advancement in the development of internal use software than in other fields g the commercial availability test the commercial availability test requires that the software not be commercially available for use by the taxpayer as where the software cannot be purchased leased or licensed and used for the intended purpose without modifications that would satisfy tests and id although this language is fairly self- explanatory respondent argues that a taxpayer's expenses_incurred in the implementation of vendor releases of commercially available software can never satisfy this final test because the releases are commercially available we refuse to adopt such a bright-line_rule congress clearly anticipated that some modifications to commercially available software can satisfy the fifth and sixth tests of our seven-test analysis we must examine those modifications including any modifications resulting from the implementation of commercially available software on a case-by-case basis summary of internal use software requirements under the seven tests the higher threshold of technological advancement and functional improvement in the development of internal use software vis-a-vis other fields of research is consistent with the general_rule that qualified_research under sec_41 excludes internal use software development sec_41 although the reasons for such discrimination are not readily apparent they nonetheless do exist the conclusion we draw from these higher threshold requirements is that congress sought to limit the development of internal use software under sec_41 only to those endeavors that ventured into uncharted territorydollar_figure we are mindful however that we recognize that commentators to the and proposed_regulations under sec_174 were concerned with language that could discourage the evolutionary nature of research the explanation of provisions in the proposed_regulations to sec_174 states in pertinent part a number of commentators suggested that the proposed_regulations could be read to require a significant improvement for an activity to qualify under sec_174 they suggested that such a reading would be overly restrictive because research_and_development activities may in many instances be part of an evolutionary process involving a series of minor improvements that when taken together over a period of time lead to a significantly improved product the regulations proposed by this document do not include the reference to routine or periodic improvements fed reg date the explanation of provisions in the proposed_regulations to sec_174 states in part continued we should apply these higher threshold requirements reasonably and practically and assume that congress set standards that are not impossible to meet see 310_us_534 110_tc_236 ruwe j dissenting in applying each of the seven tests under sec_41 to the facts herein we shall consider the facts and circumstances in determining whether the taxpayer performed qualified_research united stationers inc v united_states both parties rely on the district court's decision in 982_fsupp_1279 n d ill in advancing their differing positions as to whether norwest engaged in qualified_research under sec_41 in united stationers the taxpayer a large office supply wholesaler sought the r e credit with respect to eight software projects to automate its business operations the taxpayer acquired from a vendor a software package which it then customized to meet its particular needs the court principally relied upon the report and recommendation of a magistrate judge to find the facts in the case see united stationers inc v united_states aftr 2d continued commentators argued that the time-line approach of the proposed regulation was unrealistic because progress in research_and_development is often achieved only in small incremental steps fed reg date ustc par big_number n d ill report and recommendation of magistrate judge although the court did not accept all of the magistrate judge's findings the government therein as in this case conceded that the taxpayer satisfied the sec_174 test in analyzing sec_41 the district_court disallowed the credit on several grounds first the court concluded that the taxpayer did not discover information that was technological in nature applying a dictionary definition for technological resulting from improvement in technical processes that increases the productivity of machines and eliminates manual operations or the operations done by older machines and discovery to make known or to obtain for the first time sight or knowledge of the court found that the taxpayer did no more than use the software package as a building block and that it failed to discover information that was technological in nature in that regard the court found that the taxpayer did not expand or refine existing principles of computer science stating rather stationers merely applied modified and at most built upon pre-existing technological information already supplied to it this is a far- cry from what congress contemplated when it spoke of research directed at the principles of computer science' f_supp pincite the court next considered the process-of-experimentation test the court defined experimentation as the act process or practice of making experiments and defined an experiment as a test or trial or a tentative procedure or policy especially one adopted in uncertainty as to whether it will answer the desired purpose or bring about the desired result the court then cited the legislative_history of the test and found that it was necessary to determine the extent of uncertainty that existed in the taxpayer's projects the court concluded that while the aspired benefits of the projects were in doubt the development of the means that would allow stationers to potentially achieve those benefits was not id pincite despite the court's finding that the taxpayer failed to satisfy both the discovery and process-of-experimentation tests it considered whether the taxpayer could have satisfied any of the internal use software tests in doing so the court rejected the magistrate judge's findings that the taxpayer did not satisfy the innovativeness test instead the court noted that the magistrate judge was correct in reasoning that stationers' projects simply increased efficiency and revenues for plaintiff' but nonetheless concluded that the projects all fall under the plain meaning of the definition included in the legislative_history and were thus innovative id pincite8 the court did however agree with the magistrate judge and find that the taxpayer failed to satisfy the significant economic risk test because the ability to implement the projects was clear from the outset the only risk or uncertainty was whether the projects would produce the desired efficiency not whether they could in fact be developed ' id pincite the district court's opinion is unfortunately of little benefit to us because of the lack of a detailed record from which we can compare the facts therein to the facts before us moreover we are not bound by the district court's analysis see a e staley manuf105_tc_166 revd on other grounds and rem119_f3d_482 7th cir 83_tc_943 consequently we will not rely on or otherwise refer to united stationers in evaluating the present case the experts both parties rely upon the opinions of experts in support of their respective positions both parties' experts prepared initial and rebuttal reports and testified in support of those reports the experts reviewed thousands of pages of documents and interviewed many norwest employees in the process of preparing their reports and testimony we look to the parties' experts to aid us in applying the facts relating to norwest's eight internal use software development activities to the seven tests for internal use software under sec_41 we evaluate the opinions of an expert in light of the expert's qualifications and all other evidence in the record 480_f2d_171 9th cir affg 54_tc_493 86_tc_547 we are not bound by the opinions of an expert especially when they are contrary to our own judgment 813_f2d_837 7th cir affg 85_tc_56 538_f2d_927 2d cir affg tcmemo_1974_285 instead we may reach a decision based on our own analysis of all the evidence in the record silverman v commissioner supra pincite we may accept the opinion of an expert in its entirety 74_tc_441 or we may be selective in the use of any portion of such an opinion parker v commissioner supra pincite we may also reject the expert's opinion in its entirety 523_f2d_1308 8th cir affg 62_tc_684 a petitioner's expert--dr drew mcdermott petitioner offered the opinion of drew mcdermott ph d a professor of computer science at yale university dr mcdermott's area of expertise is artificial intelligence and he has widely published on that topic he also has an extensive knowledge of programming language design and implementation formal learning theory and philosophy of mind however dr mcdermott readily admitted that he does not maintain much familiarity with the banking industry or banking software in particular dr mcdermott opined that all eight of the sample internal use software activities he examined qualify for the r e credit based on his understanding of the seven tax law tests however in his rebuttal report and at trial he expressed reservations as to whether the cyborg payroll project so qualified when asked to rank the eight activities from most to least characteristic of research dr mcdermott provided the following list success and sbs trust tu moneynet trust payment and general ledger debit card and finally cyborg payroll dr mcdermott summarized his general findings as follows and business_component there is usually little room for debate about whether a project passes tests t4 and t7 having to do with improved commercial availability the main goal of most projects was a piece of software that automated a process that was previously done by hand or that did essentially the same job as an earlier piece of software but had more features and better performance even when the project failed a goal of this kind was usually clearly present and explicitly stated as far as commercial availability is concerned i was impressed by how thoroughly norwest searched for commercial products proceeding to develop software internally only when it had to and usually by beginning with a commercial product and adding functions to it that were crucial to the banking business another criterion that is usually met fairly easily is t3 the use of a process_of_experimentation involving the development and testing of hypotheses there was always some process_of_experimentation involved in the eight sample projects the process was generally not as systematic as one would find in a physics or chemistry lab i think that reflects the state of practice in computer science where effects are usually less subtle than in physics and require less rigorous experimental methodology for these eight projects it is clear that there was a process_of_experimentation to reduce significant computer-science uncertainties in every case there are some areas of uncertainty that were not involved in any of these projects although i saw evidence that they were addressed in other norwest projects dr mcdermott defined computer science as the study of what can be accomplished by various classes of algorithm on various classes of computer architecture in a certain amount of time or using memory in a certain way he stated that these limitations make computer science a science dr mcdermott testified that in software development the issue is rarely whether something can be done at all but rather whether something can be done given constraints particularly in the computer environment eg the type of hardware the programming language the degree of reliability or the level of security in each of the norwest activities other than the debit card project dr mcdermott found that the programmers were attempting to push a little bit beyond the current state of the art in order to produce their next product and the question was whether fairly familiar elements could be put together in a by algorithm dr mcdermott referred to the steps a computer is supposed to execute and by architecture he referred to the types of elementary steps that are available the time referred to both the time necessary to develop a program and the time necessary for a program to process the selected task dr mcdermott agreed that none of the norwest projects confronted the question of whether they could be done at all he stated that norwest was more concerned with whether it was technically possible to do this with the resources available that is with controllable development costs manageable schedule delays and acceptable performance when completed slightly new combination dollar_figure these types of activities dr mcdermott claimed are distinguishable from what he identified as cookbook results-- where past practice has codified a way of solving problems of a certain kind and it requires no creativity or experimentation to apply that method to a new problem of that kind dr mcdermott claimed that a computer science project is considered research if it has a significant chance of failure due to uncertainty regarding questions of computer science he further identified eight types of uncertainty that when present can result in a project's characterization as research ill definedness--the inability to formally define a problem to be solved time and space complexity--lack of sufficient computing power due to growth in data that requires an exponential growth in computing power intractability--the inability of a program to work with many different data sets software engineering--the management of complex programming projects architectural constraints--the process by which the computer completes its tasks asynchronousness--the organization of several computers operating in widely separated places security--the proper authority to enter a system and user engineering--the friendliness of a computer to the user dr mcdermott estimated dr mcdermott conceded that the work performed by norwest on the eight sample activities would not produce publishable results for a textbook on algorithms that to the extent that it is possible to quantify a 20-percent level of uncertainty in the ability to predict a program's behavior in a project constitutes technical risk 43--which in turn would result in a significant chance of failuredollar_figure dr mcdermott was of the belief that norwest would not have engaged in any project in which there was a greater than 50-percent chance of failure in the first place finally dr mcdermott noted that the field of computer science does not engage in research in the same manner as other fields--ie the white lab coat experiments rather he asserted that computer science research is less formal b respondent's experts i dr randall davis one of respondent's experts was randall davis ph d a professor of management in the electrical engineering and computer science department at massachusetts institute of technology mit he previously served as an associate director at the artificial intelligence laboratory at mit dr davis has been a consultant in his rebuttal report dr mcdermott defined the type of technical risk that arises in most cases as the risk that a given computing configuration or architecture ' might not be programmable to perform a task within realistic time and space bounds assuming that there are compelling reasons to use that architecture dr mcdermott noted however that software projects fail for many reasons that have nothing to do with research or technical risk but rather with a vendor's failure to deliver a product on time changing conditions or the incompetency of the programmers for numerous corporations and has served as a court-appointed expert dr davis concluded that all eight of the sample internal use software activities failed to satisfy one or more of the seven tests for the r e creditdollar_figure he summarized his findings as follows it is my opinion based on the sources provided that the work performed by norwest involved normal and routine software development the software produced in terms of the products and services provided and the technology used to support it was all within the then current state of the art in the industrial work of management information systems none of the documents provided suggest that any of the software developed by norwest was among other things innovative or involved a significant degree of technical risk dr davis described five types of projects associated with software development design and implementation the de novo creation of a body of software installation and testing the purchase and installation of software from a vendor maintenance ongoing adjustments to the code enhancement adding of functionality to the program and research attempting to do something for the first time dr davis found that each of norwest's activities involved at least one of the first four types of projects and generally characterized norwest's work as installation interfacing and testing when asked to rank the eight activities in order from most to least characteristic of research dr davis provided the following list sbs success and however dr davis opined that one of the activities not included in the eight sample activities known as expert systems qualified as research_and_experimentation under sec_41 trust tu debit card trust payment and money transfer and general ledger and cyborg payroll dr davis stated that routine software development must be distinguished from software research efforts he contended that software research is characterized by the search for information as opposed to the production of code the use of test data as opposed to production data and the presence of technical risk by technical risk dr davis referred to the development of novel tasks the use of familiar technology in a new manner or the size or complexity48 of the project however according to dr davis whether a software project is research cannot be cast in terms of black and white the fact that the task has been done before is dr davis dismissed norwest's activities as not qualified_research because norwest produced operational software and not information about principles as an example of this research dr davis referred to the development of spreadsheets in c language as opposed to the lower level assembly-based language at the time this was first done both the c language and spreadsheets were commonly known and understood but c had never been used to develop a spreadsheet the use of c reduced the amount of memory spent by the computer in running the spreadsheet program but it was unclear until the project was completed that c would also be fast enough to operate on the then-current generation of personal computers as an example of a large project that constitutes research dr davis noted the attempted development of a single comprehensive reservation system among an airline a hotel and a car rental company which spanned three different businesses their operating divisions and thousands of sites as an example of a complex project that might constitute research dr davis referred to the efforts of running multiple programs on multiple machines over a network not controlling as to whether it is necessarily research because of the different environments in which the tasks are attempted further dr davis contended that technical risk49 cannot entirely be eliminated from any project even up to and through the time of production dr davis explained that routine software development is characterized by the use of commercially available tools or known methodologies both applied within their expected limits and skilled practicedollar_figure he stated that routine tasks often include the moving of an existing application to a new operating system or to a new machine translating code from one programming language to another or putting a new interface on an existing code dr davis asserted that these projects although difficult and challenging and requiring considerable time effort and skill are not research but merely the typical part of any development effort further dr davis maintained that although routine software development often involves uncertainty trial and error and experimentation such factors do not convert the projects into dr davis defined technical risk in his initial report as arising when we don't know whether it's possible to accomplish the task in the current state of the art however at trial dr davis amended his definition by stating that technical risk can arise due to constraints in for example the type of hardware used or the resources available in this regard once again dr davis suggested that technical risk like his definition of research was a matter of degree as an analogy dr davis referred to the building of a skyscraper which although a large and difficult task involves the application of known methodologies and skilled practice research efforts he stated that within the computer science community there is general agreement as to the basic elements of the routine software development process problem definition and specification design implementation integration and system testing installation and field testing and maintenance the development involves a constant cyclical process of designing testing and modifyingdollar_figure finally dr davis claimed that failure in the software development process is usually not attributable to technical risk but is more often due to people and project management concernsdollar_figure additionally he insisted that norwest's use of the sdm was meant to minimize risk because norwest was developing mission-critical software where it could ill afford to redesign a system late in the development process dr davis conceded however that the activities generally appeared to provide a new or improved business function dr davis testified that in the early stages of development the modification efforts are generally characterized as redesigning while in the later stages as the development approaches production the efforts are generally characterized as debugging dr davis stated that as much a sec_30 percent of all software projects fail or are canceled before completion ii the tower group53 respondent's other expert was diogo teixeira president of the tower group a research and consulting firm specializing in information_technology in the financial services industry mr teixeira is widely published on issues involving software applications in the banking industry he lacks formal education or training in computer science or software development or research in either of those fields the tower group report although not specifically concluding that the eight sample internal use software activities failed to qualify for the r e credit found that norwest did not develop any technology that was not within the then-current state of the art of the banking industry the tower group summarized its findings as follows it is our opinion based on the documentation submitted by the petitioner and on our knowledge of the us banking industry that the work performed by norwest was the normal and routine data processing activities of a bank the software produced by norwest in terms of the products and services provided and the technology used to support them were all well within the then current state of the industry we find no characteristics which would distinguish the overall work performed by norwest within the claim from the nearly dollar_figure billion spent by us before trial petitioner sought to disqualify diogo teixeira and the tower group from serving as an expert witness at trial because of a prior relationship between the tower group and norwest after hearing arguments at trial and upon due consideration we denied petitioner's motion for reasons expressed on the record mr teixeira was assisted in the preparation of the tower group report by george t kivel the group director of wholesale banking and general technologies commercial banking industry between and on routine data processing implementation norwest as a result of the work performed within the claim developed no approaches or components that were conceptually or fundamentally different from those already in use within the banking industry in its report the tower group stated that nothing norwest developed could be considered unique because norwest already possessed the necessary informationdollar_figure the tower group report also stated that three factors determine whether a banking software application is unique product eg checking account credit card channel eg bank branch atm and volume mr teixeira asserted that norwest did not offer any products or services that were unavailable in the banking industry and the volume of transactions was typical of banks of norwest's sizedollar_figure consequently mr teixeira insisted that norwest had numerous sources from which it could learn about software applications and that any uncertainties norwest faced were unique to it but not to the banking industrydollar_figure according to mr teixeira the sources of this information are vendors consultants conferences and newsletters mr teixeira stated that norwest was never a top bank in terms of asset value but fluctuated between 17th and 33d banks such as citibank chase manhattan wells fargo and security pacific were all two to three times larger than norwest citibank had total assets of approximately dollar_figure billion in while norwest's total assets reached approximately dollar_figure billion in in this regard norwest's transactional volumes never reached the levels of the larger banks' mr teixeira opined that on the basis of the channels continued mr teixeira characterized the nature of norwest's work as the automation of processes that previously were performed manually in this regard he claimed that norwest's work was oriented primarily toward routine maintenance correcting problems with existing applications enhancement adding new features to existing applications and the implementation deploying of those projects but it was not research and experimentationdollar_figure further mr teixeira emphasized that norwest's use of the software development methodology was designed to limit risk and prevent the undertaking of any implementation projects with significant uncertaintydollar_figure continued products and volumes supported within the banking industry at the time no significant technical risk existed in the eight sample activities he found that after norwest investigated its needs and the information available to it the only risk that remained related to business and ability to execute but no technical risk existed he also indicated that generally even where technical risk exists in a bank technology project and causes its failure the failure is usually attributable to the cost of correcting the problem--not the ability to correct it thus the solution is often the purchase of more expensive technology further mr teixeira described norwest as a conservative user of technology that generally spent its time attempting to catch up to the technology already deployed by other u s banks mr teixeira believed that norwest's expenditures on maintenance and enhancement projects generally reflected industry trends mr teixeira contended that he found no evidence that technical risk was factored into the return on investment calculation of the projects claimed indicating that the expectation that it would impact delivery of the project was minimal continued mr teixeira maintained that norwest did not engage in research_and_experimentation because at all times after the design phase norwest was working with just one option--not a set of alternatives mr teixeira identified two main attributes of technology research in the banking industry the primary deliverable and the project approach according to mr teixeira the primary deliverable in technology research in the banking industry is information which helps make decisions about other information_technology projects rather than a production system he further stated that the project approach60 in technology continued further through his understanding of the software development methodology mr teixeira claimed that most risk would be resolved before the logical design phase the business requirements phase which is where only to percent of all expenditures in information_technology projects occur in average u s banks mr teixeira asserted that very little of the work prior to the logical design phase involved research or experimentation mr teixeira noted that many top u s banks fund a technology research entity within their information_technology organization for the purpose of understanding when a technology is sufficiently mature for use within the bank and working with the lines of business to determine where the technology may be deployed effectively these research groups account for less than one-half of percent of the total information_technology organization's budget and even less at a bank of norwest's size given these percentages mr teixeira projected that norwest's expenditures_for research and advanced development were over times greater than he would have expected from an entity of its size the technology research project approach has a pattern of posing a question stating what information the project is trying to determine performing targeted work eg model prototype or literature review aimed at resolving the continued research in the banking industry involves identifying the critical elements and capabilities of the technology under study and then modeling them in context in the case of norwest mr teixeira found that the work was intended to deploy a production system not to provide information or identify the elements of technology mr teixeira distinguished experimentation from the testing performed by norwest he asserted that experimentation addresses the issue of how to achieve a goal whereas testing shows whether the goal has been reached in this regard he stated that most banks perform feasibility experiments which ask the question can it be done at all however at trial mr teixeira testified that these experiments also involved questions of whether the goal can be achieved given certain constraints in the business environment finally mr teixeira attributed much of the inability of norwest to complete its projects on time and within budget to management issues not technical difficulties or risk he defined technical risk as the probability that the chosen technological architecture combined with the user's determined features functions and volumes would not go into production he believed that on a percentage basis a to 20-percent chance of failure would constitute technical risk and with respect to norwest's continued question and applying the resulting information to other projects eg to implement or not projects he found the technical risk very low however he did not determine any specific percentage in his analysis mr teixeira conceded that all of the activities at issue provided a new or improved business function to norwest although not to the banking industry analysis of the eight sample activities the parties' experts aided the court in understanding research in the context of the computer science field and the banking industry we did not find any one of the experts more helpful than another mr teixeira assisted the court by explaining the existing state of technology in the computer science field as related to the banking industry drs mcdermott and davis offered particular insight into software development issues although they were often abstract or vague unfortunately with respect to all of the experts much of their reports and testimony was of limited use because they applied definitions and standards that are inconsistent with our interpretation of the seven tests that must be satisfied to obtain the r e creditdollar_figure see alumax inc v there were several problems with the definitions provided by each of the experts for example dr mcdermott appears to apply a 20-percent test to the definition of substantial uncertainty--which we have rejected for the reasons expressed additionally his example of a hypothesis as in the case of the sbs project is overly simple and not workable this collection of algorithms run on such-and-such a hardware configuration can perform such-and-such an account-management task with no errors in such-and-such a period of time this hypothesis cannot be used to develop true alternatives which can be examined and considered by the taxpayer continued commissioner 109_tc_133 90_tc_1033 affd 887_f2d_1302 6th cir thus while we will rely on the experts' technical findings we will generally discount their conclusions with respect to the seven tests a strategic banking system petitioner's expert dr mcdermott contended that at the time sbs the integrated banking system was developed no existing product could have accomplished the increase in data processing capability norwest required he insisted that sbs was subject_to several uncertainties particularly those relating to time and space complexity software engineering and user-friendliness he concluded that the painful complexities and ultimate failure of sbs ought to be evidence that there was significant risk due to continued dr davis' definitions were too academic and did not conform to the language used by congress for example he stated that discovery is the result of an experimental or laboratory effort which he defined as the creation of an isolated situation intended to mimic the real world in some respects but tightly controlled in all other respects we recognize that dr davis was attempting to explain his understanding of research_and_experimentation as understood in the computer science community-- but in reaching judicial decisions the definitions used by congress are controlling mr teixeira and the tower group as well as dr davis also assumed that the ultimate goal in research is information rather than a product this is inconsistent with the language of sec_41 which clearly permits the ultimate goal to be a product also both of respondent's experts used definitions of innovativeness that although more familiar to us are not consistent with the language used by congress in the conference_report accompanying the tra on the innovativeness test technological uncertainty this conclusion dr mcdermott claimed is bolstered by a statement of brian phillips former president of nts that sbs had a 50-percent chance of failure at the outset of the project dr davis stated that the sbs project was within the then- current state of the art and asserted that any uncertainties could be eliminated through information that was reasonably available to norwest further he claimed that any risks that existed during the project were attributable to business risk not technical risk despite the large-scale nature of the project mr teixeira in the tower group report contended that the sbs customer module was first implemented by gmac a division of general motors in and involved nearly five times as many accounts he further explained that the failure of sbs was due to continual changes in the banking industry and the growth of banks such as norwest and bank one and was not due to technical risks mr teixeira attributed innovative qualities in the sbs project to the building of the customer module as the centerpiece of an integrated banking system and the use of the pacbase development environment a date tower group report was more generous in describing the sbs project noting it as a monumental effort based on providing a bank with state of the art technology the date report also stated that the customer module had the ability to contain up to big_number pieces of data or six times more than any other system available in both the davis and teixeira reports it appears that respondent's experts found that norwest was not engaged in qualified_research in the sbs project because the majority of the work was performed by eds this is only relevant however if eds was not performing contract research on behalf of norwest respondent contends that eds did not perform contract research we find that together norwest and eds engaged in qualified_research in the sbs project with respect to the customer module see sec_1_41-2 examples and income_tax regs allowing r e credit where in-house and contract research are performed together dollar_figure in making this finding we are influenced by the writings of respondent's expert the tower group which were prepared before its involvement in this case and are a part of the record the sbs project was a massive effort at developing an integrated banking system that could interact with several other systems and handle a tremendous volume of data although some integrated systems existed in about percent of the top u s banks had such systems according to mr teixeira none of them could handle the volume of data in the sbs system nor were they customer based rather they were product or account based although petitioner claimed that it was a development partner with eds in the development of the sbs system neither petitioner nor respondent suggests that norwest and eds were engaged in a partnership that would implicate the rules under sec_1_41-2 income_tax regs the tower group expected that the customer-centric module of sbs would become the core foundation around which a bank can integrate all of its customer information the development of the deposit and credit modules however does not constitute qualified_research the record is void of any testimony or evidence other than reports dated after after the timeframe in issue from which we can evaluate the nature of the work performed on the deposit and credit modules we note however mr teixeira's indication that the deposit and credit modules provided no significant functional innovations to the industry the sbs customer module project involved the discovery of information which was technological in nature and expanded principles of computer science--namely the ability to create a customer-based system that could integrate with other banking systems and handle large volumes of data in this regard we note that qualified_research for purposes of sec_41 is not limited to the development of new technology but also encompasses the use of existing technology in new and dynamic ways there is no doubt that sbs provided a new or improved business_component of norwest in terms of customer service and growth opportunities the tower group described the gmac customer module system as providing quicker more efficient underwriting and a faster accurate understanding of changes in automobile purchase behavior the sheer volume capacity of sbs as compared with the preexisting banking systems resulted in a new or improved business_component at norwest the sbs project went through a process_of_experimentation eds bank one and norwest personnel met regularly to review and critique the eds technical development of sbs and recommend changes to the system's design specific concerns were raised for example with respect to the volume capacity of the database system db2 which was one of the critical elements of sbs in addition concerns were expressed as to the user architecture and the use of the pacbase tool alternatives were proposed and discussed for each of these concerns although apparently not adopted by eds these alternative suggestions together with mr phillips' claim to dr mcdermott of a 50-percent chance of failure of the sbs project buttress a finding that there was uncertainty at the outset of the sbs project other issues concerning functionality through data modeling were also discussed these issues and others were tested extensively at norwest with respect to the customer module over a 3-year period resulting in the discovery of hundreds of problems some of which were attributable to poor technical design and others to poor programming of the source code this process of developing reviewing testing and analyzing the various approaches proposed by eds constituted at least percent of the development of the sbs system and satisfies the formal standards of experimentation sought by congress in concluding that the process_of_experimentation test is satisfied we believe the activities in the development of the sbs system should be examined in toto rather than separately the activities were interdependent and built on each other separately the activities were of no utility the sbs system was an innovative effort that had the potential to result in substantial efficiency and significant economic benefit to norwest mckinsey co inc mckinsey which was hired by eds to conduct a valuation of the sbs system for norwest in date found that sbs would provide better cross- selling of products to customers improved relationship pricing and the completion of backlogged development projects mckinsey concluded that these improvements would result in an increase in pretax profits for norwest of approximately dollar_figure million for its retail banking business further it was believed that norwest would save approximately dollar_figure million in data processing expenses as a result of the use of fourth-generation technology tools integration and business model design finally another dollar_figure million in pretax savings would result from better collection procedures and personnel productivity the mckinsey report stated that the system's major value will be allowing banks to develop innovative products and target their customers more effectively maximizing these capabilities gives a participating bank a clear advantage over its bank and near bank' competitors mckinsey's findings were unchallenged by respondent and lead us to the inescapable conclusion that norwest would have obtained substantial competitive and fiscal benefits from the sbs customer module had it and the other modules been successfully implemented the sbs system also involved significant economic risk to the three entities that participated in the development of the project the tower group reported in that an estimated dollar_figure million had been spent at that time by the three participants further substantial uncertainty existed because of technical risk that those resources would not be recovered within a reasonable period of time in the tower group characterized eds' efforts as venturing into new territory for both itself and its prospects in the tower group in looking back on the prospect of failure of the sbs system stated the world of banking is moving faster than eds and its two development banks could move sbs into production this fact is a commentary on the time and resources required to implement a complex new system in a large_bank environment a date internal audit at norwest also revealed strong concern about the ability to complete the sbs project in a project of this complexity and magnitude involving major new concepts original database designs and state-of-the-art technological application by its very nature will result in unforeseen problems dr davis stated in his initial report that size or complexity of a project can create technical risk we agree and find that sbs falls within that category the development of the customer-based system the creation of a large volume capacity and the implementation and integration of new systems into a large banking environment each separately may not be technically difficult but together these activities pose serious technical challenges we believe sbs was a technically risky venture for the participants as the ability to accomplish all three goals and recover the costs within a reasonable period of time was substantially uncertain this is confirmed in hindsight by the tower group in an american banker article in which respondent's expert discussed the reason why systems such as sbs have failed as the size of core application systems has grown it has become impossible for teams of mere mortals to understand and control the almost infinite number of details the world won't hold still while every detail is isolated structured and efficiently related to every other detail the number of relationships goes up exponentially with the number of details - and so does the number of points where an error can occur the net result a high likelihood of failure teixeira why big bank core-processing systems will no longer be built am banker hereinafter am banker article 7a date finally the sbs customer module built for gmac could not have entirely helped in the development of the modules for norwest and bank one because the module for gmac was not operational until 1990--whereas the rollout for norwest began in further systems such as anacomp which was acquired by eds and others developed by eds' competitors did not offer the functionality or volume capacity that was critical to sbs' potential success thus no commercially available products were available at the time norwest entered into the sbs project with eds and bank one in sum the sbs customer module project satisfies all seven tests for qualified_research the project at the time represented a concerted effort at advancing the state of technology in the field of computer science pushing existing technology to new heights its ultimate failure at least at norwest does not diminish its contribution to the field but only demonstrates the rapid pace of technological advancement in the industry respondent contends that even assuming arguendo that the sbs customer module project satisfied the definition of qualified_research in sec_41 the work performed by eds did not satisfy the requirements of contract research on behalf of norwest and thus norwest is not entitled to the r e credit specifically respondent claims that norwest did not retain a right to the research results and further that the payments made to eds were contingent on the success of the research we disagree sec_41 allows the r e credit for percent of any expenses paid_or_incurred by the taxpayer to any person other than an employee of the taxpayer for qualified_research sec_1 e income_tax regs requires that the contractor of the qualified_research perform such research on behalf of the taxpayer and that the payments not be contingent on the success of the research sec_1_41-2 income_tax regs further states qualified_research is performed on behalf of the taxpayer if the taxpayer has a right to the research results qualified_research can be performed on behalf of the taxpayer notwithstanding the fact that the taxpayer does not have exclusive rights to the results under the participant license agreement between norwest and eds executed on date the sbs system and each release of that system were the property of eds except that norwest was entitled to a perpetual nontransferable nonexclusive and royalty-free license to use the sbs system the license to use the sbs system was subject_to several conditions and the failure of norwest to adhere to those conditions gave eds the right to revoke the license if the noncompliance was not cured within days the license was later extended to permit norwest to use sbs in providing banking services to nonaffiliated financial institutions respondent contends that this limited license to use the software is not sufficient as a right to the research results to warrant the treatment of eds as a contractor of qualified_research respondent differentiates between research results and the final product and argues that had eds failed to deliver a product norwest would have been entitled to nothing respondent asserts that if research results and the final product are synonymous then the term research results would be rendered meaningless and every time a person purchased a product the purchaser might be entitled to a qualifying research_credit under sec_41 petitioner argues that norwest bank one and eds were development partners in the sbs project noting that this was how mr teixeira characterized the relationship of the three entities in the am banker article further petitioner contends that the language of the regulations anticipates no more than this type of relationship where each entity shares in responsibilities and the rights to use the software upon completion of development we agree with petitioner that norwest had a right to the research results within the meaning of sec_1_41-2 and income_tax regs the regulations provide that a contractor may obtain the r e credit if it retains substantial rights in the research sec_1_41-2 income_tax regs a taxpayer does not retain substantial rights in the research if the taxpayer must pay for the right to use the results of the research sec_1_41-5 income_tax regs applying to the pre-1986 version of the r e credit but cross-referenced by sec_1_41-2 income_tax regs we believe that the right to use the results of the research without paying for that right is at least a right to the research results as that term is applied in sec_1 e ii income_tax regs --although it may or may not constitute substantial rights in the research within the purview of the regulations norwest retained a right to the research results in this case through its perpetual license from eds the contractor to use the sbs system without paying any royalties this is sufficient to satisfy the requirements of sec_1_41-2 income_tax regs respondent contends that norwest's payments to eds after date were contingent on the success of the sbs system under the participant agreement between norwest and bank one norwest was required to pay dollar_figure million to bank one for its participation in the sbs project the payments were made in installments beginning with an initial payment of dollar_figure upon execution of the agreement followed by monthly payments of dollar_figure until date and followed by monthly payments of dollar_figure until date the last two payments were deferred pursuant to an amended agreement between the parties because of delays by eds in releasing sbs however under the terms of the agreement norwest could stop making payments and terminate the agreement at selected times during the interim periods in which development milestones of the sbs project were being completed the first development milestone was completed on date petitioner argues that although norwest was not obligated to make payments to bank one and eds after each interim development milestone period there was never an agreement that any amounts that it chose to pay were recoverable if the research was not successful we agree with petitioner as to respondent's argument that the payments made to eds were contingent on the success of the research we note that the participant agreements between norwest and bank one and norwest and eds are void of any reference to such a contingency had norwest been dissatisfied with a development milestone it could have terminated the agreements at that point and taken the sbs release as it then existed--but norwest could not have recovered the payments it had already made thus the requirements of sec_1_41-2 income_tax regs are satisfied we hold that the expenses paid_or_incurred by norwest in the development of the sbs customer module constitute qualified_research under sec_41 the only remaining issue then is which expenses of eds and norwest in the sbs customer module project constitute qualified_research in this regard respondent contends that norwest's installation and customization activities and the subsequent testing after it received the releases of sbs from eds do not constitute qualified_research respondent specifically relies on sec_41 which excludes from qualified_research any routine or ordinary testing or inspection for quality control respondent asserts that installation and customization and the testing activities related to those processes are routine or ordinary testing procedures in the software field and thus must be excluded from qualified_research while respondent's characterizations may be accurate in some contexts they are not accurate in the context of the sbs project the customer module's unique feature was its ability to interact with other modules to permit the easy sharing of data and information thus the installation process including the interfacing of sbs with norwest's existing deposit and credit modules and other systems and the subsequent testing was critical to the success of sbs this was all part of the research process it was far from routine mr teixeira in a book published in indicated that installation and conversion of large integrated software systems like sbs can be risky we agree with respondent however that customization activities relating to sbs by norwest after delivery by eds that were unrelated to the installation and interfacing activities are not qualified_research as those activities relate only to style taste cosmetic or seasonal design factors see sec_41 we also agree with respondent that any activities performed by norwest after the first sbs release was installed at each bank is not qualified_research sec_41 excludes from qualified_research any research conducted after the beginning of commercial production of the business_component although congress anticipated that some postproduction activities including internal use software activities after the installation of commercially available software could be treated as qualified_research h conf rept vol ii at ii-73 ii-74 n 1986_3_cb_1 n norwest has not shown that the subsequent releases of sbs by eds involved qualified_research by eds or norwest rule a to summarize we conclude that all expenses paid_or_incurred by norwest in the development of the sbs customer module constitute qualified_research through the first deployment of the customer module to each of norwest's banks and that expenses relating to customization activities by norwest after receipt of the first sbs release do not b_trust tu dr mcdermott found that the nts staff used considerable ingenuity in keeping the trust tu system running as long as possible he stated that even though the project was eventually abandoned had norwest's trust tu system failed before new technology the compass system was available norwest would have incurred significantly greater costs in running its trust department thus he concluded that the project was a mixed success dr davis characterized this project generally as maintenance and enhancement of the source code and claimed that the efforts to increase volume and efficiency were one of the most common routine tasks in information processing he found that the volumes sought by nts were well within the then state of the art mr teixeira also characterized the trust tu project as generally maintenance and enhancement efforts he found that the changes did not add any new functionality that was not already available at any other trust department in this regard he noted that the volume sought by nts was well below the volume already processed by the larger trust departments such as at state street bank and bank of new york we agree with respondent that the trust tu activities do not constitute qualified_research none of the activities engaged in by nts in this project involved anything more than cookbook approaches to software development and the basic skilled practice of computer programmers indeed dr mcdermott admitted as much when he stated that the changes to trust tu required the application of basic principles of software engineering and testing and that this is not cutting-edge science but it falls exactly within the bounds of computer science as it is taught in textbooks routine software development is characterized by the use of cookbook approaches as described by dr mcdermott in which at the outset the ability to accomplish a task is known because of the presence of skilled practice and known methodologies even though we accept petitioner's assertion that standard methodologies such as norwest's sdm are employed because researchers find that they are the best way to discover new information these are not the types of methodologies we are concerned with in qualified_research the key is whether the practices and methodologies provide the researchers with the known capabilities eg formulas for accomplishing the task-- and in routine software development that is often the case we think dr davis' testimony on this subject is instructive one of the things that i think is worth a distinguishing is the notion of research activity from what i'll call the skilled practice continued the exact benefits to be derived are in doubt cookbook approaches to software development preclude any finding of a discovery of information that is technological in nature or a process_of_experimentation cookbook approaches to software development do not result in new knowledge about the principles of computer science or technical uncertainty that requires the consideration of alternative hypotheses in our opinion congress did not intend cookbook approaches to software development to come within the bounds of sec_41 when it excluded from the r e credit the duplication of existing business components or routine data collection or testing see sec_41 d iv and v h rept pincite 1986_3_cb_1 cf continued anybody engaged in well almost any profession -- but let me make it in the engineering profession for the moment -- accumulates a body of skilled practice over time these are things that you know how to do because you're in the business some of those things are difficult to do some of them require a substantial amount of skilled practice to do them so to say something is not research or even to call it routine software construction is no way to denigrate it or to say it doesn't take a substantial body of skill to do what it says is that in the community of people who do this kind of thing the knowledge of how to do it is out there as opposed to it has to be discovered or revealed in some fashion okay it's what you would expect a competent professional in the field to know and be to sic able to do 41_tc_582 affd 357_f2d_209 5th cir rejecting sec_174 deduction for development of experimental house which involved the use of standard construction principles the trust tu project was not one that expanded or refined the principles of computer science nothing new was accomplished the capacity to develop the project was already a part of the skilled practice of nts and had been achieved elsewhere to the extent risks were present in this project they related solely to business risk not to technical risk that involved substantial uncertainty c success dr mcdermott described the technical efforts of developing the success equipment_leasing system as getting tpf the processor to do things slightly beyond what it was designed to do although later in the same report he indicated that the success project pushed the tpf system well beyond its known limits he found serious questions regarding whether the complex data structures required by success could be handled within the tpf framework and the solutions developed by nfisg made a definite contribution to computer science he further found that success provided a substantial_improvement over its predecessor infolease in terms of speed functionality and data integrity dr davis found that the development of the success system involved nothing more than routine practice and that none of the activities required the use of a process_of_experimentation he also found that no significant degree of technical risk was present in any of the various activities mr teixeira reported that the success system offered no new or unique features to the banking industry and that although success was an improvement from its predecessor it did not provide industry-leading capabilities mr teixeira noted that although some functions such as the use of e-mail and the enform program to generate reports improved efficiency nts did not discover any new or unique ways to exploit those functions he concluded that although no commercially available software could provide exactly the functionality needed by norwest there was no doubt about the ability to develop viable equipment_leasing software in norwest's environment we agree with respondent that the development of the success system does not constitute qualified_research all three experts noted the lack of documentary_evidence for the success project and we note that the record is specifically lacking with respect to the technical risks involved it appears that the only project activity which may have involved technical risk was with respect to the ability to develop success on the tpf platform however dr mcdermott was vague about the nature of the technical risk in this regard and mr teixeira reported that this was a small part of the overall project we also note the testimony of dan franker manager of the success project who indicated that he never encountered insurmountable issues with the project and that he anticipated that the project could be accomplished with the available_resources further the major risks to the project appear to have related to the ability to develop the software within tight time constraints--a business risk not a technical risk in sum the project simply falls short of one that could be characterized as venturing into uncharted territory d general ledger dr mcdermott identified the shadow files system as the major technical challenge of the general ledger project allowing virtual access to real-time data while continuing to run batch processing only once per day he stated that the logical problems that had to be solved for this system were complex and hard to get right dr davis described the changes to the general ledger system as remarkably small-scale routine modifications he stated that the issues raised by the performance problems were routine and that the solutions were well known and could be accomplished through good coding practices and established methodologies mr teixeira stated that the general ledger system from fcs which norwest purchased was used at over of the top u s banks during the relevant period moreover he stated that the work performed by nts did not provide any significant technical innovations beyond those which the vendor had designed and delivered we agree with respondent that the general ledger project activities do not constitute qualified_research the only activity that could have involved technical risk was the shadow files system however we accept mr teixeira's assertion that the development of a shadow files system was common at large u s banks and required only the following of known methodologies and approaches--routine software development that does not expand or refine the principles of computer science and does not involve the engagement of technical risk e money transfer dr mcdermott opined that the money transfer system project involved qualified_research due to the financial and security risks involved in complying with the regulatory changes imposed by the federal reserve and the expected growth in the industry he wrote of nts' efforts of extensive testing to assure the elimination of software bugs finally he noted that nts rewrote as much a sec_50 percent of the source code to the system to provide the functionality needed by norwest dr davis admitted lack of knowledge of wire transfer systems he deferred to mr teixeira for elaboration he commented that the development of systems through the use of cobol language and the tandem computer which were apparently used in the money transfer system do not constitute the discovery of information that is technological in nature or which could involve a process_of_experimentation mr teixeira reported that by late the money transfer system used by norwest moneynet was being used by of the top u s banks he stated that norwest's modifications to the system to satisfy regulatory and business requirements were consistent with the changes made by other users of the same system he found that although the technology may have been new to norwest it was not new to the industry although a taxpayer's making changes that are being made concurrently by other users of a system does not mean that the taxpayer cannot be engaged in qualified_research norwest has not demonstrated that any of its work on its money transfer system involved technical risks or a process of experimentation--and thus the activities do not constitute qualified_research there were obvious business risks involved with this project eg failing to implement critical security measures that ensured the safe and sure transfer of funds but there was no evidence of uncertainty about the ability to complete the project the project did not involve alternative designs or hypotheses but merely required conducting good coding and eliminating bugs through testing--issues resolved through cookbook approaches and skilled practice not research_and_experimentation f cyborg payroll dr mcdermott strained to conclude in his rebuttal report that the cyborg payroll system constituted qualified_research he insisted it is possible that the process was one of mechanical trial and error rather than true research however he refused to concede that this project did not qualify elsewhere dr mcdermott appeared to regard as significant the use of the arcane report writer language of the cyborg payroll system as well as the heroic efforts of nts to sustain this increasingly inadequate system dr davis classified the task of maintaining and enhancing the payroll system as one of the oldest and most familiar in information_technology he found that everything performed by nts was routine and well within industry practice mr teixeira also found nts' efforts entirely routine and noted that the functionality added to cyborg already existed at every other major u s bank the cyborg payroll system activities clearly do not fall within the realm of qualified_research dr mcdermott stated that the key issue was how long the system could be made to survive cyborg was an outdated system it is evident that the goal of nts was not to advance the principles of computer science but rather was to maintain a 1970's system running into the early 1990's it was this type of activity that congress had in mind when it sought to narrow the definition of qualified_research and expressed its concern that taxpayers were claiming the r e credit even though they were not engaged in high technology activities see s rept pincite 1986_3_cb_1 h rept pincite 1986_3_cb_1 heroic as the efforts of nts may have been such efforts involved nothing more than the skilled practice of those in the information_technology industry g trust payment dr mcdermott identified two complex issues in developing the trust payment system which related to performance and reliability these involved optimizing the programs to make them run faster and more efficiently and attempting to avoid locking of the system when too many users were accessing data he found that the changes to this system were more difficult than usual because small changes could disrupt the logical structure of a larger system dr davis stated that the task of developing the trust payment system and the technology used were familiar and well established in the industry he found nothing uncommon about interfacing a new system to other older systems dr davis conceded that uncertainty over nts' ability to develop a system to meet norwest's requirements may have existed but he denied that any new principles of computer science were discovered through the routine use of standard tools that had been around for many years finally he found that the problems and solutions encountered by norwest in the development of this system were routine mr teixeira as in the case of the trust tu system made reference to the fact that norwest was a mid-tier trust service provider and that other trust service providers processed as many accounts as norwest indeed some providers processed as many as five times more mr teixeira found that norwest's development of the trust payment system did not result in any new or unique functions or technology to the industry and that commercially available software offered comparable functionality he concluded that the technologies used in developing the system were well established in the banking industry and were familiar to norwest personnel we agree with respondent that the development of the trust payment system does not constitute qualified_research although technical risks arose in the development process those risks were limited and did not involve substantial uncertainty that norwest's investment could be recovered within a reasonable period of time the technical risks were clearly solvable the only issue to norwest was whether they could be solved in time so as to maintain or advance norwest's competitive standing in the trust service provider industry indeed dr mcdermott admitted this when he reported the key point to repeat here is that the risk to norwest was that a project would be delayed because of technical uncertainties even if a project could clearly be done eventually the results might be useless if they came too late the cost to norwest would be wasted development effort inefficiency in using old solutions and backwardness with respect to their competitors it seems clear that in the case of the trust payment system these risks were real and actually materialized although not to the extent that the project failed altogether a reasonable period of time for the development of a software system does not relate to self-imposed business time constraints but rather to the reasonable_time of those in the field of computer science h debit card dr mcdermott found that the debit card project had a significant chance of failure due to software engineering one which the project team placed as high a sec_50 percent however dr mcdermott admitted that with all resource constraints removed there is little doubt the project would have eventually succeeded he indicated that the software engineering question was whether it was possible to make hundreds of modifications to several existing systems in the time allotted in the end the entire success of the project ie becoming the first bank in norwest's market to deliver a debit card product was dependent upon visa's ability to develop the appropriate interface with norwest's existing atm system on time this was out of norwest's control and was a risk the norwest programmers could do nothing about dr mcdermott concluded in his rebuttal report that there was no high degree of uncertainty about the particular algorithms used in the project and that the only uncertainty was the ability to complete the project in the short time provided dr davis concurred that the only risks in this project related to business or economic risks not technical ones further he found that the processes engaged in by norwest were routine and consistent with standard practice in the computer science field mr teixeira reported that debit cards were common by and several banks had transaction volumes significantly larger than norwest's further by banks were issuing visa logo debit cards he also found that norwest's experience with atm's which norwest used to operate the debit card system provided a solid understanding of the technical issues involved including interfacing card issuance and capacity planning additionally mr teixeira stated that norwest's activities in interfacing the new debit card system with its other systems were consistent with the deployment of the products by other institutions finally mr teixeira rejected any claim by norwest that technical alternatives were considered in the process of developing the debit card system and insisted that the alternatives related only to business issues we agree with respondent that the development of the debit card system does not constitute qualified_research dr mcdermott's own findings that the project's only risk was its ability to be completed and deployed before those of norwest's competitors undermines any claim to the r e credit none of the experts reveal any technical risks and it is apparent that the debit card was a fairly common product nearly percent of the top banks had the debit card by late by the time norwest entered the market no new principles of computer science were discovered by this project and although alternative approaches existed eg credit card processor versus direct access approach they related entirely to business concerns and not technical risks conclusion in summary we hold that the development of the sbs customer module constituted qualified_research under sec_41 to the extent indicated supra and that the remaining seven internal use software projects failed to satisfy the seven tests required to obtain the r e credit to reflect the foregoing appropriate orders will be issued
